Exhibit 10(iii)

 

EXECUTION VERSION

 

MERCHANT ASSET PURCHASE AGREEMENT

 

THIS MERCHANT ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of this 1st day of November, 2010 by and between MONTEREY COUNTY BANK, a
state chartered bank under the laws of the State of California (the “Bank”),
Northern California Bancorp, Inc., a California corporation and the sole
shareholder of the Bank (“Parent”), and ELAVON, INC., a Georgia corporation
(“Elavon”).

 

BACKGROUND AND PURPOSE:

 

A.            The Bank is a party to certain Merchant Agreements with various
Merchants, who consist principally of merchants and other providers of goods and
services, according to which agreements the Bank has agreed to provide certain
services in connection with the Bank’s Merchant Business.

 

B.            The Bank wishes to sell and transfer to Elavon all of its rights
under the Merchant Agreements (which shall not include the [CONFIDENTIAL
TREATMENT REQUESTED] Agreements), and the Bank wishes to sell and transfer to
Elavon certain other assets utilized in connection with the Merchant Business,
and Elavon is willing to accept such rights and assets and to assume certain
obligations in connection with the Merchant Business.  The parties hereto are
willing and able, additionally, to undertake and perform certain other
obligations pursuant to and in connection with this Agreement, subject to the
terms and conditions hereof.

 

THE AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the Bank, Parent and
Elavon hereby agree, on the terms and conditions herein set forth, as follows:

 

The capitalized terms used herein shall have the meaning ascribed to such terms
in Section 12.1 hereof unless otherwise defined herein.

 

ARTICLE I

 

ASSETS SOLD; ASSUMPTION OF LIABILITIES

 

1.1           Sale and Purchase.  On the terms and subject to the conditions set
forth in this Agreement, and effective as of 12:01 a.m. on November 1, 2010 (the
“Effective Date”), the Bank hereby sells, transfers and assigns to Elavon, and
Elavon hereby purchases and accepts from the Bank, all right, title and interest
of the Bank in and to the following properties and assets (collectively, the
“Assets Sold”):

 

(a)           all rights and interests of the Bank in and to the Merchants
(under the Merchant Agreements and otherwise) arising on or after the Effective
Date, and all

 

--------------------------------------------------------------------------------


 

pertinent books, records and documents relating to such Merchant Agreements (as
further specified in Section 1.6 hereof);

 

(b)           the Equipment (and any rentals and leases related thereto) and
related revenues accruing on and after the Effective Date;

 

(c)           the Inventory;

 

(d)           all rights and interests of the Bank with respect to any reserve
accounts established and maintained with the Bank by Merchants in connection
with the Merchant Business;

 

(e)           all rights and interests under any guarantees executed in
connection with the Merchant Agreements;

 

(f)            all rights and interests of the Bank with respect to any other
third party contract related to the Bank’s Merchant Business and listed on
Schedule 1.1(f) (the “Other Assumed Contracts”);

 

(g)           all claims and causes of action of the Bank or Parent, whether
known or unknown, relating to the Merchant Business; and

 

(h)           the goodwill, intangible assets and value of the Merchant Business
as a going concern, to the extent any such value exists.

 

1.2           Exclusion of Certain Merchants.  The parties to this Agreement
specifically acknowledge that the [CONFIDENTIAL TREATMENT REQUESTED] Agreements
and the [CONFIDENTIAL TREATMENT REQUESTED] Merchants are not being sold under
the terms of this Agreement, and that they shall be included in the definition
of “Excluded Assets” as used herein.

 

1.3           Transfer and Assumption of Assets Sold and Assumed Liabilities. 
Effective upon the Effective Date, Elavon shall, by the execution and delivery
of the Bill of Sale and Assignment and Assumption Agreement, acquire title to
the Assets Sold and assume and agree to pay and discharge when due the Assumed
Liabilities.  In addition to the Bill of Sale and Assignment and Assumption
Agreement, the sale, conveyance, transfer, assignment and delivery of the Assets
Sold by the Bank to Elavon shall be effected by such deeds, bills of sale,
endorsements, assignments, transfers and other instruments of transfer and
conveyance in such form, including warranties of title (collectively, “Transfer
Documents”), as Elavon may reasonably request, including such Transfer Documents
as Elavon may reasonably request at and after the Transition Date.

 

1.4           Liabilities.  It is understood and agreed that, except to the
extent that any of the following constitute Assumed Liabilities, Elavon shall
not assume or become liable for the payment of any debts, liabilities, losses,
Credit Losses, chargebacks, accounts payable, bank indebtedness, mortgages, or
other obligations of the Bank or any Merchant or any Agent Bank, whether the
same are known or unknown, now existing or hereafter arising, of whatever nature
or character, whether absolute or contingent, liquidated or disputed.

 

2

--------------------------------------------------------------------------------


 

1.5           Consent and Assignment.

 

(a)           The Bank, in cooperation with Elavon, from and after the date
hereof and during the Transition Period, shall use commercially reasonable
efforts to obtain, in such manner and to such extent as Elavon may reasonably
specify, (i) the agreement of the Merchants to the continuation of business with
Elavon under the Merchant Agreements, all as contemplated by this Agreement,
(ii) the consent of the Merchants to Elavon’s conversion of such Merchants to
such clearing bank and merchant accounting system as Elavon may specify, and
(iii) the consent of the Merchants to Elavon’s conversion of such Merchants to
Elavon’s network, all on such terms as are satisfactory to Elavon.

 

(b)           Without limiting the generality of the foregoing, promptly
following the Closing, the Bank shall cause to be delivered to each of the
Merchants a notice, in a form specified by Elavon, of the assignment by the
Bank, effective as of the Effective Date, of all rights in and to said Merchant
Agreements to Elavon.  In Elavon’s discretion, such notice may inform each
Merchant of Elavon’s intention to convert the Merchant to Elavon’s network, as
well as to a clearing bank and merchant accounting system designated by Elavon.

 

1.6           Books and Records.

 

(a)           As soon after the Closing Date as is practicable, and in no event
later than the conclusion of the Transition Period, the Bank shall use
commercially reasonable efforts to cause TIB, Paymentech and Authorize.Net, as
appropriate, to deliver to Elavon the originals or, in the event the Bank is
entitled to keep the originals pursuant to this Section 1.6, copies of all
books, records and documents of the Bank relating to the Assets Sold; provided,
however, that in no event shall such books, records and documents include
corporate books or records involving operations other than the Merchant
Business, and further provided that the Bank may retain the originals or copies
of such documents other than the Merchant Agreements as may be reasonably
necessary to the Bank’s business.  In addition, the Bank shall, at its expense,
provide or cause to be provided to Elavon all information related to the
Merchant Business that is in intangible (i.e., computer-readable) form,
including information necessary or desirable for the transfer of clearing bank
responsibilities contemplated by Section 3.5(b) (for example, a Merchant Master
File Dump in ASCII format).  In each case, however, the books and records
relating to the Assets Sold for the period prior to the Closing Date, wherever
located, that are held by a party hereto or under the control of a party hereto
(the “Inspected Party”) shall be open for inspection by the other party, and
such other party’s authorized agents and representatives and regulators may, at
such other party’s own expense, make such copies of any excerpts from such
books, records and documents as it shall reasonably deem necessary; provided,
however, that any such inspection:  (i) shall be conducted during normal
business hours from time to time reasonably established by the Inspected Party;
(ii) shall, if the Inspected Party so requests, be conducted in the presence of
an officer or designated representative of the Inspected Party; and (iii) shall
be conducted in accordance with reasonable security programs and procedures from
time to time established by the Inspected Party, including such confidentiality
agreements as the Inspected Party may reasonably request.

 

3

--------------------------------------------------------------------------------


 

(b)           All books and records relating to the Assets Sold shall be
maintained by Elavon, or the Bank, as the case may be, for a period of three
(3) years after the Closing Date, unless the parties shall, applicable law
permitting, agree upon a shorter period; provided, however, that in the event
that, as of the end of such period, any taxable year of Elavon or the Bank is
still under examination or open for examination by any taxing authority and that
party has given notice of that fact to the other party, such books and records
shall be maintained (or, alternatively, delivered by the Inspected Party to the
other party) until the date, determined reasonably and in good faith, specified
for maintenance of such records in such notice.  Prior to the destruction of any
books and records relating to the Assets Sold, the party in possession of such
books and records shall offer them to the other party hereto.  Pursuant to the
above, the Bank specifically agrees to make available to Elavon, and promptly
deliver to Elavon at Elavon’s request, any historical records of Merchant sales
and monthly statements.

 

ARTICLE II

 

CONSIDERATION FOR ASSETS SOLD; CLOSING

 

2.1           Purchase Price.  As consideration for the Assets Sold, Elavon
shall pay an aggregate purchase price of up to One Million Eight Hundred Fifty
Thousand and No/100 Dollars ($1,850,000.00), payable as follows:

 

(a)           One Million and No/100 Dollars ($1,000,000.00) shall be payable at
the Closing by wire transfer of immediately available funds to an account
designated in writing by the Bank or by cashier’s check payable to the order of
the Bank;

 

(b)           Fifty Thousand and No/100 Dollars ($50,000.00) shall be payable
within thirty (30) days after the completed conversion of all of the Merchants,
other than the TK Global Merchants, to Elavon; and

 

(c)           Eight Hundred Thousand and No/100 Dollars ($800,000.00) shall be
payable on January 31, 2011 (the “Additional Payment”) if and only if the Bank’s
leverage ratio and total risk-based capital ratio meets or exceeds the minimum
ratios set forth in Sections 2(a) and 2(b) of that certain Consent Order
FDIC-10-633b issued by the Federal Deposit Insurance Corporation (“FDIC”) and
the California Department of Financial Institutions on September 1, 2010 (the
“Consent Order”) as of the Report of Condition and Income filed by the Bank with
the FDIC (“Call Report”) for the quarter ending December 31, 2010.  In the event
that the condition set forth in this Section 2.1(c) is not satisfied as of such
date, then the Additional Payment shall be payable to the Bank if and only if
the Bank satisfies such condition as of any of the quarter ended March 31, 2011,
June 30, 2011, September 30, 2011 or December 31, 2011 (as reflected in the
applicable Call Report filed by the Bank for any such quarter), in which case
Elavon shall make the Additional Payment within ten (10) days thereafter.  If
the condition set forth in this Section 2.1(c) is not satisfied by January 31,
2012, then Elavon shall have no obligation whatsoever to pay the Additional
Payment to the Bank.

 

4

--------------------------------------------------------------------------------


 

The aggregate amount actually paid to the Bank pursuant to this Section 2.1 is
sometimes referred to herein as the “Purchase Price.”

 

2.2           Closing.  Subject to the satisfaction or waiver of the conditions
set forth herein, the consummation of the purchase and sale of the Assets Sold
and the assumption of the Assumed Liabilities (the “Closing”) shall take place
on November 1, 2010 at 10:00 a.m. (Atlanta, Georgia time) or on such other date
at such other time as the parties shall agree in writing (the “Closing Date”),
to be effective as of the Effective Date, and shall take place through the
execution and exchange, via facsimile transmission, of this Agreement and the
other documents and agreements herein contemplated.  The parties acknowledge and
agree that upon mutual exchange and receipt of signature pages via facsimile,
and upon receipt by the Bank of the purchase price herein contemplated, this
Agreement and the other documents and instruments delivered in connection
herewith shall be deemed effective as of the Effective Date, and the
transactions hereby contemplated shall be deemed consummated, notwithstanding
any party’s failure or refusal to deliver original (i.e. non-facsimile)
signature pages.

 

ARTICLE III

 

TRANSITION PERIOD

 

3.1           Orderly Transition.  The Bank covenants and agrees to use all
commercially reasonable efforts, as reasonably instructed by Elavon, to effect
and to cause TIB, Paymentech and Authorize.Net, as appropriate, to effect an
orderly transition of the Merchant Business during the Transition Period in
respect of the Assets Sold and the Assumed Liabilities, including fulfilling its
obligations under Section 1.4 hereof.  In order to further such purpose, the
Bank agrees that during the Transition Period it shall execute, and shall use
commercially reasonable efforts to cause TIB, Paymentech and Authorize.Net, as
appropriate, to execute such documents as are reasonably deemed necessary or
convenient by Elavon, including documents as may be appropriate to cause the BIN
and ICA numbers used by the Bank in connection with the Merchant Business to be
transferred to such “Principal Member” of the Credit Card Associations as may be
reasonably designated by Elavon, to evidence the agreements referred to in, and
transactions contemplated by, this Agreement, consistent with the rules and
regulations of the Credit Card Associations and Elavon’s practices and
procedures.

 

3.2           Services During the Transition Period.

 

(a)           During the Transition Period, the Bank shall perform, and shall
use commercially reasonable efforts to cause TIB, Paymentech and Authorize.Net,
as appropriate, to perform, on behalf of and for the account of Elavon at the
same location(s) presently used to conduct the Merchant Business all of the
services performed by the Bank in connection with the Merchant Business prior to
the Closing Date.  The Bank shall perform, and shall use commercially reasonable
efforts to cause TIB, Paymentech and Authorize.Net, as appropriate, to perform,
such services substantially in the same manner and with no less than the same
degree of care as performed in connection with the Merchant Business prior to
the Closing Date, and shall otherwise perform, and shall use commercially
reasonable efforts to cause TIB, Paymentech and Authorize.Net, as appropriate,
to perform, such services in accordance with such

 

5

--------------------------------------------------------------------------------


 

performance standards, including underwriting guidelines, as are specified by
Elavon.  In performing such services, the Bank shall follow, and shall use
commercially reasonable efforts to cause TIB, Paymentech and Authorize.Net, as
appropriate, to follow, the reasonable instructions of Elavon.

 

(b)           Without limiting the generality of the foregoing, during the
Transition Period, the Bank shall continue to provide credit to Merchants on the
same business day deposits are made by Merchants for Draft deposits (provided
such deposits are made prior to 2:00 p.m. closing; Draft deposits made after
2:00 p.m. closing shall be considered to be made on the following business day)
and on the day of receipt of ACH notice for Credit Card and Debit Card
transactions processed electronically.  The Bank shall not be entitled to
reimbursement for cost of funds for providing such credit.

 

(c)           During the Transition Period, and in performing services
hereunder, the Bank shall comply, and shall use commercially reasonable efforts
to cause TIB, Paymentech and Authorize.Net, as appropriate, to comply, in all
respects with the rules and regulations of the Credit Card Associations and the
EFT Networks, and shall not take, or fail to take, any actions with respect to
the Merchant Business which would constitute a violation of such rules and
regulations.

 

3.3           Revenue During the Transition Period; Expense Reimbursement.

 

(a)           In performing services during the Transition Period on behalf of
and for the account of Elavon, the Bank shall, beginning on the Effective Date
and continuing throughout the Transition Period, on behalf of and for the
account of Elavon, collect revenue generated by the Merchant Business, less
interchange and related processing fees (which shall not include report
generating fees, CD fees or similar items) charged by TIB and Paymentech, all as
more particularly set forth on the monthly statements (the “Processor Monthly
Statements”) received by the Bank from TIB and Paymentech, as applicable
(collectively, “Net Transition Income”).  During the Transition Period, the Bank
shall pay to Elavon monthly (by the 25th day of each month) 85% of the Net
Transition Income for (i) all original sales transactions generated pursuant to
the Assets Sold and occurring on or after the Effective Date, and (ii) all the
other revenue generated by the Assets Sold and occurring on or after the
Effective Date.  At the time of each such payment, the Bank shall also furnish
to Elavon a certificate of an authorized financial officer certifying the amount
due to Elavon and showing the calculation thereof in such reasonable detail as
Elavon may request, as well as all relevant supporting documentation, including
without limitation, the Processor Monthly Statements.

 

(b)           Excluding any expenses listed on the Processor Monthly Statement
or used in calculating Net Transition Income in accordance with
Section 3.3(a) above, Elavon shall reimburse the Bank for those expenses
incurred by the Bank during the Transition Period that are related to the
conversion and transitional activities described in this Article III and the
continued conduct of the Merchant Business during the Transition Period
(collectively, “Transition Processing Expenses”) according to and in the amounts
set forth on Schedule 3.3(b).  All reimbursements for Transition Processing
Expenses hereunder shall be made within thirty (30) days following Elavon’s
receipt from the Bank

 

6

--------------------------------------------------------------------------------


 

of written evidence, reasonably satisfactory to Elavon, detailing the amount of
the reimbursement due pursuant to this Section 3.3(b).

 

3.4           Employees.  During the Transition Period, the Bank shall use
commercially reasonable efforts to ensure that the Merchant Business Employees
will continue in the employ of the Bank or Parent, performing the duties
relating to the Merchant Business theretofore performed by it, as reasonably
instructed by Elavon during the Transition Period.  Further, the Bank shall use
commercially reasonable efforts to provide adequate and appropriate skilled
staffing in connection with the operation of the Merchant Business during the
Transition Period, provided that the Bank and Parent shall not offer employment
to or hire any individual or entity to provide services to the Merchant Business
without the prior written consent of Elavon (any such Person employed by the
Bank or Parent shall be added to and treated as a “Merchant Business Employee”
as defined in Section 6.14 hereof).

 

3.5           Clearing Bank Arrangement.

 

(a)           During the Transition Period, and in order to permit an orderly
transition of the processing of Credit Card and Debit Card transactions, the
Bank shall continue to act as a clearing bank for Elavon with respect to Credit
Card and Debit Card transactions processed under the Merchant Agreements, all in
accordance with the rules and regulations of the Credit Card Associations and
the EFT Networks.

 

(b)           At the reasonable request of Elavon, the Bank shall execute
appropriate documents to evidence the transfer of the clearing bank
responsibilities under the Merchant Agreements to the Person designated by
Elavon to effect such transfer.  In addition, the Bank shall render such other
necessary assistance as Elavon may reasonably request.

 

3.6           Extension of Transition Period.  If requested by Elavon in writing
at least thirty (30) days prior to the Transition Date and agreed to, in writing
by the Bank, and notwithstanding any contrary provision contained herein, the
Bank shall continue to provide, and use commercially reasonable efforts to cause
TIB, Paymentech and Authorize.Net, as appropriate, to provide, those services
described in this Article III for such period beyond the Transition Date on the
same terms and conditions set forth herein as agreed.

 

3.7           Remedies.  Each of Parent, the Bank and any successors-in-interest
to Parent or the Bank acknowledges and agrees that the obligations of the Bank
set forth in this Article III are necessary for Elavon to receive the benefits
bargained for by Elavon under this Agreement.  Each of the Bank and Parent
acknowledges that a breach of obligations of the Bank contained in this
Article III will cause irreparable damage to Elavon, the exact amount of which
will be difficult to ascertain, and that the remedies at law for any such breach
will be inadequate.  Accordingly, each of the Bank, Parent and any
successors-in-interest to the Bank or Parent agrees that if there is a breach of
the obligations contained in this Article III, then Elavon shall be entitled to
equitable relief, including but not limited to specific performance of the
obligations set forth in Article III, without posting bond or other security
unless otherwise required by applicable law, as well as money damages insofar as
they can be determined.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CERTAIN COVENANTS AND AGREEMENTS OF THE BANK

 

4.1           Confidentiality of Information.  On and after the date hereof, the
Bank and its officers, employees, agents and representatives shall treat all
information, books and records, originals or copies of books or records which
are retained or obtained by it pursuant to Section 1.6, and all information
learned or obtained about Elavon’s business or relating to the Merchant
Business, written or oral, as confidential and will not disclose such
information to third parties except as required by law, as needed in connection
with a lawsuit, claim, litigation or other proceeding or in connection with tax
or regulatory matters and except to the extent that such information is already
in the public domain, or subsequently enters the public domain, other than as a
result of the breach of the Bank’s obligations under this Section 4.1.  The Bank
and its officers, employees, agents and representatives shall not use the
information described in this Section 4.1 in any manner that might reasonably be
anticipated to adversely affect the Merchant Business or Elavon’s relations with
Merchants or with other Persons.  The covenants contained in this Section 4.1
shall survive for the duration of the Marketing Agreement and for a period of
three (3) years after the termination or expiration thereof.

 

4.2           Notice of Breach or Potential Breach.  The Bank shall promptly
notify Elavon of any change, circumstance or event known to the Bank or Parent
which may prevent the Bank from complying with any of its obligations hereunder.

 

4.3           Further Assurances.  On and after the Closing Date, the Bank shall
(i) give such further assurances to Elavon and execute, acknowledge and deliver
all such acknowledgments and other instruments and take such further action as
Elavon may reasonably request to effectuate the transactions contemplated by
this Agreement, including the transfer of the Assets Sold and assumption of the
Assumed Liabilities, and (ii) use all reasonable efforts to assist Elavon in the
orderly transition referred to in Article III.

 

4.4           Collections.  The Bank shall use commercially reasonable efforts
after the Transition Date to assist Elavon, at Elavon’s request, in processing
amounts in respect of any chargeback or other Credit Loss received or identified
in connection with the Merchant Business and relating to or arising out of any
original sales transaction occurring on or after the Effective Date.  Elavon
shall be responsible for all costs and expenses relating to such collection
efforts, including costs and expenses of collection letters, litigation,
arbitration proceedings and similar actions.  Without limiting the foregoing,
the Bank agrees, if requested by Elavon, to continue processing such chargebacks
through the Bank’s BINs and ICAs for up to 180 days after the Transition Date.

 

4.5           Post-Transition Processing.

 

(a)           The Bank shall, for the period beginning upon the expiration of
the Transition Period and continuing until the effective date of the expiration
or termination of the Marketing Agreement (the “Post Transition Period”), and
unless otherwise agreed upon in writing by Elavon and the Bank, accept Drafts
from all Merchants, and only such Merchants, whose Merchant Agreements following
the Transition Period permit Draft

 

8

--------------------------------------------------------------------------------


 

deposits, as well as from any merchants whose merchant agreements permit Draft
deposits and that are referred by the Bank to Elavon pursuant to the Marketing
Agreement.  Such Drafts shall be handled in accordance with Elavon’s
instructions, including the shipping of each day’s batches of Drafts at the end
of the day, at the Bank’s expense, via overnight courier delivery to the draft
capture vendor designated by Elavon; and

 

(b)           The Bank, throughout the Post-Transition Period, shall use Elavon
and a principal member designated by Elavon as the exclusive processor of cash
advance transactions made by the Bank.

 

ARTICLE V

 

CERTAIN COVENANTS AND AGREEMENTS OF ELAVON

 

5.1           Confidentiality of Information.  On and after the date hereof,
Elavon and its officers, employees, agents and representatives shall treat all
information learned, or obtained prior to the date of this Agreement or during
the Transition Period about the Bank’s businesses, other than the Merchant
Business, as confidential and will not disclose such information to third
parties except as required by law, as needed in connection with a lawsuit,
claim, litigation or other proceeding or in connection with tax or regulatory
matters and except to the extent that such information is already in the public
domain, or subsequently enters the public domain, other than as a result of the
breach of Elavon’s obligations under this Section 5.1.  Elavon and its officers,
employees, agents, and representatives shall not use the information described
in this Section 5.1 in any manner that might reasonably be anticipated to
materially adversely affect the Bank’s financial condition, business or
agreements or arrangements with any other Person.  Notwithstanding the
foregoing, the Bank and Parent acknowledge and agree that the restrictions
contained in this Section 5.1 shall not apply to any disclosures of such
confidential information by Elavon in connection with, or as may result from
(a) the provision by Elavon of Merchant Services under this Agreement or the
other Operative Documents, or otherwise in connection with Elavon’s performance
of its obligations hereunder or thereunder, (b) such disclosure as may be
required by applicable law or regulation or Payment Network Regulations,
(c) such disclosure as is contained in or required to prepare any financial
statements (including the notes thereto), (d) appropriate or necessary
disclosure to banking authorities or regulators, including as may result from
Elavon’s status as an affiliate of U.S. Bancorp or another bank, or
(e) disclosure to U.S. Bancorp’s Corporate and Compliance Units.  The covenants
contained in this Section 5.1 shall survive for the duration of the Marketing
Agreement and for a period of three (3) years after the termination or
expiration thereof.

 

5.2           Notice of Breach or Potential Breach.  Elavon shall promptly
notify the Bank of any change, circumstance or event known to Elavon which may
prevent Elavon from complying with any of its obligations hereunder.

 

5.3           Further Assurances.  On and after the Closing Date, Elavon shall
(i) give such further assurances to the Bank and execute, acknowledge and
deliver all such acknowledgments and other instruments and take such further
action as the Bank may reasonably request to effectuate the transactions
contemplated by this Agreement, including the transfer of the Assets

 

9

--------------------------------------------------------------------------------


 

Sold and assumption of the Assumed Liabilities and (ii) use all reasonable
efforts to assist the Bank in the orderly transition referred to in Article III.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE BANK

 

The Bank and Parent hereby jointly and severally make the following
representations and warranties to Elavon as of the date hereof and as of the
Effective Date:

 

6.1           Organization; Ownership.  The Bank is a bank chartered under the
laws of the State of California and is authorized to conduct its business as
presently conducted (including the Merchant Business) under those laws and all
other applicable laws.  Parent is a corporation organized under the laws of the
State of California and is authorized to conduct its business as presently
conducted under those laws and other applicable laws.  Parent owns one hundred
percent (100%) of the issued and outstanding shares of capital stock of the
Bank, and the Bank is the only subsidiary or affiliate of Parent that conducts
banking business.

 

6.2           Authority.  The Bank and Parent have the right, power and
authority to enter into and deliver the Purchase Documents, to perform their
respective obligations under the Purchase Documents, and to effect the
transactions contemplated by the Purchase Documents, and no Person other than
the Bank (other than the Merchants party to the[CONFIDENTIAL TREATMENT
REQUESTED] Merchant Agreements, [CONFIDENTIAL TREATMENT REQUESTED] pursuant to
the Referral Agreement and the [CONFIDENTIAL TREATMENT REQUESTED] Agreements,
TIB pursuant to the TIB Agreement, Paymentech pursuant to the Paymentech
Agreement and Authorize.Net pursuant to the Authorize.Net Agreement) has any
interest in the Merchant Business or the Merchant Agreements or the Agent Bank
Agreements.  The execution, delivery and performance of the Purchase Documents
have been approved by all requisite corporate action on the part of the Bank and
Parent, and when executed and delivered pursuant hereto, the Purchase Documents
will constitute valid and binding obligations of the Bank and Parent enforceable
in accordance with their terms.

 

6.3           Government Notices.  Neither Parent nor the Bank has received
written notice from any federal, state or other governmental agency or
regulatory body indicating that such agency or regulatory body would oppose or
not grant or issue its consent or approval, if required, with respect to the
transactions contemplated by the Purchase Documents.

 

6.4           No Violations.

 

(a)           The execution and delivery by the Bank of the Purchase Documents,
and its performance thereunder, will not (i) violate, conflict with, result in a
breach of or constitute (with or without notice or lapse of time or both) a
default under any agreement, indenture, mortgage or lease to which the Bank is a
party or by which the Bank or its properties, or the Merchant Business, are
bound; (ii) constitute a violation by the Bank of any law or government
regulation applicable to the Bank or the Merchant Business; (iii) violate any
provision of the charter, articles of incorporation or bylaws (or similar
governing documents) of the Bank; or (iv) violate any order, judgment,
injunction or

 

10

--------------------------------------------------------------------------------


 

decree of any court, arbitrator or governmental body against or binding upon the
Bank or the Merchant Business.

 

(b)           With respect to the Merchant Business, the Bank is not, has not
been and will not be (by virtue of any past or present action, omission to act,
contract to which the Bank is a party or any occurrence or state of facts
whatsoever) in violation of any applicable local, state or federal law,
ordinance, regulation, order, injunction or decree, or any other requirement of
any governmental body, agency or authority or court binding on it, or relating
to its properties or businesses (including any antitrust laws and regulations).

 

(c)           The Bank has properly compared the Merchants against the required
government lists (including, but not limited to, the Office of Foreign Assets
Control SDN List and USA Patriot Act §314(a)) and has taken appropriate actions
with regard to all Merchants that appear on any of the government lists.  The
latest comparison of the Merchants against the Office of Foreign Assets Control
SDN List occurred not more than fourteen (14) days prior to the date of this
Agreement.

 

6.5           Assets Sold.  The Bank is the sole owner of all rights, title and
interest in and to the Assets Sold, free and clear of all title defects or
objections, assignments, liens, encumbrances of any nature whatsoever,
restrictions, security interests, rights of third parties, or other liabilities,
and has good and valid title to the Assets Sold.  The Equipment being sold
hereunder is in good operating condition, ordinary wear and tear excepted, and
has been reasonably maintained and repaired.  The Equipment as of August 31,
2010 is of the quantity and type represented on Schedule 6.5(a), which
identifies the Equipment by manufacturer type and serial number (if applicable),
indicates any Equipment that is leased to third parties (and the identity of
said parties) and which Schedule is true, correct and complete.  The Inventory
as of September 30, 2010 is set forth on Schedule 6.5(b), consists of items of a
quality and quantity usable and saleable in the ordinary course of the Merchant
Business, and such Schedule is true, correct and complete.  Since August 31,
2010, no items of Equipment or Inventory have been sold or disposed of except
through sales or transactions in the ordinary course of business, consistent
with past practices.  The Assets Sold include all rights, properties and other
assets necessary to permit Elavon to conduct the Merchant Business in
substantially the same manner as the Bank’s Merchant Business has heretofore
been conducted, without any need for replacement, refurbishment or extraordinary
repair.

 

6.6           Financial Information Concerning the Merchant Business.

 

(a)           The financial and other information concerning the Merchant
Business attached hereto as Schedule 6.6(a) (collectively, the “Financial
Information”) is true, correct, and complete and fairly presents the financial
condition of the Merchant Business (excluding the [CONFIDENTIAL TREATMENT
REQUESTED] Merchants) in respect of the Assets Sold as of and for the periods
indicated thereon.  The Financial Information does not contain any untrue
statement of a material fact, nor omit any material fact necessary in order to
make the statements made and information presented in the Financial Information,
not misleading.  Since August 31, 2010, there has been no material adverse
change in the Merchant Business.

 

11

--------------------------------------------------------------------------------


 

(b)           The information relative to Merchants’ annualized (i) Credit Card
sales volume and (ii) Debit Card sales volume set forth on Schedule 6.6(b) is
true, correct and complete in all material respects as of the date hereof and
for the periods indicated, and such information does not contain any untrue
statement nor omit any material fact necessary in order to make the statements
made and information presented therein, not misleading.

 

6.7           Agreements Relating to the Merchant Business.

 

(a)           Schedule 6.7(a)(i) lists all of the Merchants.  Schedule
6.7(a)(ii) lists all of the Agent Banks.  The Bank is not in default (and would
not be in default upon notice, lapse of time or both) under any provision of any
Merchant Agreement or any Agent Bank Agreement.  The Bank does not have
Knowledge of any fraud by, or the bankruptcy or contemplated bankruptcy of, any
Merchant, Agent Bank or any other party or guarantor to any of the Merchant
Agreements or the Agent Bank Agreements, and has not received any notice of
default or adverse comment from any regulatory authority in respect of any
Merchant or any Agent Bank.  Except as set forth on Schedule 6.7(a)(iii), the
Bank has neither given nor received written notice of election to terminate any
of the Merchant Agreements, and all Merchants currently process Credit Card
transactions.  Except as set forth on Schedule 6.7(a)(iv), each Merchant is a
party to a Merchant Agreement with the Bank.  The Bank has accurately classified
the Merchants according to the North American Industry Classification System
(NAICS), and has provided such classifications to Elavon.  Except as set forth
on Schedule 6.7(a)(v) and except for the [CONFIDENTIAL TREATMENT REQUESTED]
Merchants, no Merchant (w) is involved in the airline, cruise or other
travel-related industry, (x) a high-risk inbound teleservices merchant, (y) is
involved in adult-oriented business, or (z) otherwise engages in a business
activity that would result in additional fees or charges being imposed by any
Credit Card Association, including but not limited to fees relating to Internet
payment service providers.  Schedule 1.2 lists all of the [CONFIDENTIAL
TREATMENT REQUESTED] Merchants.

 

(b)           Except as set forth on Schedule 6.7(b), the Bank has in its
possession, and shall deliver to Elavon in accordance with Section 1.6 hereof,
an original executed copy of each Merchant Agreement.  All agreements between
the Bank and the Merchants are in the form of one of the Standard Merchant
Agreements, attached hereto as Exhibit 6.7(b)(i), and are freely assignable by
the Bank without the consent of the applicable Merchant or any other party.

 

(c)           The Bank has obtained guarantees from principals or third parties
of all the Merchants listed on Schedule 6.7(c), and the Bank has in its
possession, and shall deliver to Elavon in accordance with Section 1.6 hereof,
an original executed copy of all such guarantees.  All such guarantees are in
the form of the Guarantee attached hereto as Exhibit 6.7(c) (the “Standard
Guarantee”), and are freely assignable by the Bank without the consent of the
applicable Merchant or any other party.

 

(d)           The Bank is not a party to any ISO Agreements.  Except with
respect to the Agent Bank Agreements, the TIB Agreement, the Paymentech
Agreement, the

 

12

--------------------------------------------------------------------------------


 

Authorize.Net Agreement, the [CONFIDENTIAL TREATMENT REQUESTED] Referral
Agreement and any other agreements listed on Schedule 6.7(d), the Bank has no
agreements, written or oral, with any agent bank, other association,
institution, independent sales organization, or any other third party which
provides for any one or more of the following:  (i) the deposit of Credit Card
or Debit Card transaction records; (ii) the settlement of Credit Card or Debit
Card transactions; (iii) the processing of Credit Card or Debit Card
transactions; or (iv) the referral of merchants to the Bank.  The Bank has
provided Elavon with true, correct and complete copies of each agreement listed
on Schedule 6.7(d), and all of such agreements are freely assignable by the Bank
without the prior consent of the other party.  The Bank has provided Elavon with
true, correct and complete copies of each agreement between the Bank and each of
TIB, Authorize.Net, Paymentech, [CONFIDENTIAL TREATMENT REQUESTED] Partners, and
their respective affiliates, successors or assigns.

 

(e)           Except for disputes that have arisen in the ordinary course of
business and that (i) are not material or otherwise significant in nature or
amount, and (ii) have not been referred to legal counsel, whether internal or
external, the Bank is not engaged in any dispute with any Merchant, Agent Bank
or ISO or otherwise relating to the Merchant Business.  The Bank does not have
any Knowledge that the consummation of the transactions contemplated hereunder
will have any material adverse effect on the business relationship of the Bank
with any Merchant, Agent Bank or ISO.

 

(f)            The Bank is a member in good standing of the Credit Card
Associations.  The Bank and the Merchant Business are in compliance in all
respects with all applicable rules and regulations and certification
requirements of the Credit Card Associations.  The Bank has provided Elavon
true, correct and complete copies of all agreements between the Bank and any
Credit Card Association.

 

(g)           The Bank does not maintain any reserve or hold accounts in
connection with the Merchant Agreements other than with regard to the
[CONFIDENTIAL TREATMENT REQUESTED] Merchants.

 

(h)           Schedule 6.7(h) sets forth the Credit Cards, other than MasterCard
and VISA, for which the Bank has contracted to provide authorization and data
capture services, and Schedule 6.7(h) also identifies the Merchants to whom such
non MasterCard and VISA services are provided.  All such agreements are attached
hereto as Exhibit 6.7(h).

 

6.8           Merchants’ Credit.  With respect to the Merchants listed on
Schedule 6.8, which are the one hundred (100) Merchants (excluding any
[CONFIDENTIAL TREATMENT REQUESTED] Merchants) with the highest dollar value of
Credit Card transactions processed during the twelve (12) month period ending
August 31, 2010, the Bank does not have Knowledge of (a) any Merchant that has a
credit facility with the Bank whose credit facility will not or cannot be
continued, renewed or extended, or (b) any Merchant who plans to apply for new
or additional credit with the Bank, and whose application will be denied or
rejected, in whole or in part.  All of the Merchants listed on Schedule 6.8 are
parties to a Merchant Agreement with the Bank, copies of which have been
delivered to Elavon.

 

13

--------------------------------------------------------------------------------


 

6.9           EFT Networks.  The Bank is a member in good standing of the EFT
Networks identified on Schedule 6.9 attached hereto.  The Bank and the Merchant
Business are in full compliance in all respects with all applicable rules and
regulations of such EFT Networks.

 

6.10         Consents and Approvals.

 

(a)           Except as set forth on Schedule 6.10, no action of, or filing
with, any governmental or public body is required by the Bank to authorize, or
is otherwise required in connection with, the execution and delivery by the Bank
of this Agreement or the other Purchase Documents or, if required, the requisite
filing has been accomplished and all necessary approvals obtained.

 

(b)           Except as set forth on Schedule 6.10 and except as required under
the TIB Agreement, no filing, consent or approval is required by virtue of the
execution hereof or any other Purchase Document by the Bank or the consummation
of any of the transactions contemplated herein by the Bank to avoid the
violation or breach of, or the default under, or the creation of a lien on any
of the Assets Sold pursuant to the terms of, any law, regulation, order, decree
or award of any court or governmental agency or any lease, agreement, contract,
mortgage, note, license, or any other instrument to which the Bank is a party or
to which the Bank or any of the Assets Sold is subject.

 

6.11         Leases.  Schedule 6.11 contains a true, correct and complete list
of all (i) leases (including any capital leases) and lease purchase arrangements
pursuant to which the Bank leases real or personal property related to the
Merchant Business from others, and (ii) lease, rental and lease purchase
arrangements pursuant to which the Bank leases property to any Merchant, Agent
Bank, or other party in connection with the Merchant Business.  Schedule 6.11
specifies which of such leases, if any, are capital leases.  The Bank has made
available to Elavon a true, correct and complete copy of each of the items
listed on Schedule 6.11.

 

6.12         Intellectual Property.

 

(a)           With respect to the Merchant Business, the Bank has made available
to Elavon true, correct and complete copies of each trademark and service mark
registration or application therefor.

 

(b)           The Bank has not heretofore infringed upon, and is not now
infringing upon, and the continuation of the merchant Business as presently
conducted will not infringe upon, any patent, service mark, trade name,
trademark, copyright, trade secret, or other intellectual property, confidential
information or proprietary information belonging to any other Person and the
Bank has not agreed to indemnify any Person for or against any infringement.

 

(c)           To the Bank’s Knowledge, no Person is infringing upon any of the
Bank’s patents, service marks, trademarks, copyrights, trade secrets, or other
intellectual property that is or are related to the Merchant Business.

 

6.13         Litigation and Claims.  Schedule 6.13 (i) sets forth all
litigation, claims, suits, actions, investigations, indictments or informations,
proceedings or arbitrations, grievances or

 

14

--------------------------------------------------------------------------------


 

other procedures (including grand jury investigations, actions or proceedings,
and product liability and workers’ compensation suits, actions or proceedings,
and investigations conducted by any Credit Card Association) that are pending,
or to the Knowledge of the Bank or Parent, threatened, in or before any court,
commission, arbitration tribunal, or judicial, governmental or administrative
department, body, agency, administrator or official, grand jury, Card
Association, or any other entity or forum for the resolution of grievances,
against the Bank and relating in any way to the Merchant Business (collectively
“Claims”), and (ii) indicates which of such Claims are being defended by an
insurance carrier, and which of such Claims being so defended are being defended
under a reservation of rights.  The Bank has made available to Elavon true,
correct and complete copies of all pleadings, briefs and other documents filed
in each pending litigation, claim, suit, action, investigation, indictment or
information, proceeding, arbitration, grievance or other procedure listed in
Schedule 6.13, and the judgments, orders, writs, injunctions, decrees,
indictments and information, grand jury subpoenas and civil investigative
demands, plea agreements, stipulations and awards listed in Schedule 6.13.

 

6.14         Merchant Business Employees.  Schedule 6.14 sets forth the names,
titles and functional positions of all employees of the Bank or Parent who work
either full or part-time in connection with the Merchant Business (“Merchant
Business Employees”).  No Merchant Business Employee is a party to any
employment agreement, arrangement or understanding with the Bank or Parent, and,
with the exception of Elavon’s expense reimbursement obligations as set forth in
Article III hereof, no circumstances exist that could reasonably be expected to
result in current or future liability to Elavon with respect to any Merchant
Business Employee.

 

6.15         Labor; Collective Bargaining.  There are no labor contracts,
collective bargaining agreements, letters of understanding or other
arrangements, formal or informal, with any union or labor organization, covering
any of the Merchant Business Employees and none of said employees are
represented by any union or labor organization.

 

6.16         Required Licenses and Permits.  No licenses, permits or other
authorizations of governmental authorities are necessary for the conduct of the
Merchant Business by the Bank.

 

6.17         Agreements, Contracts and Commitments.  Except as set forth and
specifically identified in Sections (or the corresponding Schedules) 6.7, 6.11,
6.14, 6.15 and 6.19:

 

(a)           The Bank does not have any agreement, contract, commitment or
relationship, whether written or oral, related to the Merchant Business, by
which Elavon could be bound;

 

(b)           The Bank does not have any outstanding contract related to the
Merchant Business, written or oral, with any officer, employee, agent,
consultant, advisor, salesman, manufacturer’s representative, distributor,
dealer, subcontractor, or broker that is not cancelable by the Bank, on notice
of not longer than thirty (30) days and without liability, penalty or premium of
any kind, except liabilities which arise as a matter of law upon termination of
employment, or any agreement or arrangement related to the Merchant Business
providing for the payment of any bonus or commission based on sales or earnings;

 

15

--------------------------------------------------------------------------------


 

(c)           The Bank is not subject to any contract or agreement related to
the Merchant Business containing covenants limiting the freedom of the Bank to
compete in any line of business in any geographic area;

 

(d)           Other than the TIB Agreement, the Paymentech Agreement and the
Authorize.Net Agreement, with respect to the Merchant Business, there is no
contract, agreement or other arrangement entitling any Person to any profits,
revenues or cash flows of the Bank or requiring any payments or other
distributions based on such profits, revenues or cash flows.

 

6.18         Agreements in Full Force and Effect.  Except as expressly set forth
on Schedule 6.18, all contracts and agreements referred to, or required to be
referred to, herein or in any Schedule delivered hereunder are valid and
binding, and are in full force and effect and are enforceable in accordance with
their terms.  The Bank has not received notice of any pending or threatened
bankruptcy, insolvency or similar proceeding with respect to any party to such
agreements, and no event has occurred which (whether with or without notice,
lapse of time or the happening or occurrence of any other event) would
constitute a default thereunder by the Bank, or to the Knowledge of the Bank,
any other party thereto.

 

6.19         Vendors and Suppliers.  Schedule 6.19 sets forth a true, correct
and complete list of each supplier to the Bank of goods and services directly
related to the Merchant Business that charged, billed or invoiced the Bank in
excess of $10,000 during the twelve (12) month period ended September 30, 2010. 
The Bank has provided to Elavon true, correct and complete copies of all
agreements and contracts between the Bank and any of the Persons listed on
Schedule 6.19.

 

6.20         Absence of Certain Changes and Events.  Except as set forth on
Schedule 6.20, since August 31, 2010, the Bank has conducted the Merchant
Business only in the ordinary course, and has not:

 

(a)           suffered any damage or destruction adversely affecting the
Merchant Business;

 

(b)           suffered any adverse change in the working capital, assets,
liabilities, financial condition, or business prospects relating to the Merchant
Business, or relationships with any suppliers listed on Schedule 6.19;

 

(c)           gained Knowledge of any possibility that the State of California
Department of Financial Institutions (“CDFI”), Federal Deposit Insurance
Corporation (“FDIC”) or any other governmental entity will be appointed as
conservator or receiver of the Bank or suffered any material adverse change or
event that could reasonably be anticipated to result in action by the CDFI, FDIC
or any other governmental entity, including without limitation, the appointment
of the CDFI, FDIC or any other governmental entity as conservator or receiver of
the Bank;

 

(d)           except for customary increases based on term of service or regular
promotion of non-officer employees, increased (or announced any increase in) the
compensation payable or to become payable to any Merchant Business Employee, or
increased (or announced any increase in) any bonus, insurance, pension or other

 

16

--------------------------------------------------------------------------------


 

employee benefit plan, payment or arrangement for Merchant Business Employees,
or entered into or amended any employment, consulting, severance or similar
agreement with any Merchant Business Employee;

 

(e)           incurred, assumed or guaranteed any liability or obligation
(absolute, accrued, contingent or otherwise) with respect to the Merchant
Business, other than a non-material amount in the ordinary course of business
consistent with past practice;

 

(f)            paid, discharged, satisfied or renewed any claim, liability or
obligation with respect to the Merchant Business, other than payment of a
non-material amount in the ordinary course of business consistent with past
practice;

 

(g)           permitted any of the Assets Sold to be subjected to any mortgage,
lien, security interest, restriction, charge or other encumbrance of any kind;

 

(h)           waived any material claims or rights with respect to the Merchant
Business;

 

(i)            sold, transferred or otherwise disposed of any of the assets used
in the Merchant Business, except non-material assets in the ordinary course of
business consistent with past practice;

 

(j)            made any single capital expenditure or investment with respect to
the Merchant Business in excess of $10,000;

 

(k)           made any change in any method, practice or principle of financial
or tax accounting that adversely affected the Merchant Business or any financial
information relating to or derived from the Merchant Business;

 

(l)            managed working capital components relating to the Merchant
Business, including cash, receivables, other current assets, trade payables and
other current liabilities in a fashion inconsistent with past practice,
including failing to sell inventory and other property in an orderly and prudent
manner or failing to make all budgeted and other normal capital expenditures,
repairs, improvements and dispositions;

 

(m)          paid, loaned, advanced, sold, transferred or leased any Asset Sold
to any employee, except for normal compensation involving salary and benefits;

 

(n)           entered into any commitment or transaction, other than a
non-material commitment or transaction entered into in the ordinary course of
business consistent with past practice, affecting the Merchant Business; or

 

(o)           agreed in writing, or otherwise, to take any action described in
this Section 6.20.

 

6.21         Finder’s Fees.  Neither the Bank nor Parent has made any commitment
or done any act that would create any liability to any Person other than
themselves for any brokerage,

 

17

--------------------------------------------------------------------------------


 

finder’s or similar fee or commission in connection with this Agreement or the
transactions contemplated hereby.

 

6.22         Disclosure.  No representations, warranties, assurances or
statements by the Bank or Parent in this Agreement, and no statement contained
in any document (including the Financial Information and the Schedules and
Exhibits), certificates or other writings furnished by the Bank or Parent (or
caused to be furnished by the Bank or Parent) to Elavon or any of its
representatives pursuant to the provisions hereof, contains any untrue statement
of material fact, or omits or will omit to state any fact necessary, in light of
the circumstances under which such statement was made, in order to make the
statements herein or therein not misleading.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF ELAVON

 

Elavon makes the following representations and warranties to the Bank and Parent
as of the date hereof and as of the Effective Date:

 

7.1           Organization.  Elavon is a corporation duly organized and validly
existing under the laws of the State of Georgia and is authorized to conduct its
business under those laws.

 

7.2           Authority.  Elavon has the right, power, capacity and authority to
enter into and deliver the Purchase Documents, to perform its obligations under
the Purchase Documents, and to effect the transactions contemplated by the
Purchase Documents.  The execution, delivery and performance of the Purchase
Documents have been approved by all requisite corporate action on the part of
Elavon, and, when executed and delivered pursuant hereto, the Purchase Documents
will constitute valid and binding obligations of Elavon enforceable in
accordance with their terms.

 

7.3           Governmental Notices.  Elavon has not received notice from any
federal, state or other governmental agency or regulatory body indicating that
such agency or regulatory body would oppose or not grant or issue its consent or
approval, if required, with respect to the transactions contemplated by the
Purchase Documents.

 

7.4           No Violations.  The execution and delivery by Elavon of the
Purchase Documents and its performance thereunder will not:  (i) violate,
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under, any material agreement, indenture,
mortgage or lease to which Elavon is a party or by which it or its properties
are bound; (ii) constitute a violation by Elavon of any material law or
governmental regulation applicable to Elavon; (iii) violate any provision of the
Articles of Incorporation or Bylaws of Elavon; or (iv) violate any order,
judgment, injunction or decree of any court, arbitrator or governmental body
against or binding upon Elavon.

 

7.5           Consents and Approvals.

 

(a)           No action of, or filing with, any governmental or public body is
required by Elavon to authorize, or is otherwise required in connection with,
the execution and

 

18

--------------------------------------------------------------------------------


 

delivery by Elavon of this Agreement or the other Purchase Documents or, if
required, the requisite filing has been accomplished and all necessary approvals
obtained.

 

(b)           No filing, consent or approval is required by virtue of the
execution hereof or any other Purchase Document by Elavon or the consummation of
any of the transactions contemplated herein by Elavon to avoid the violation or
breach of any law, regulation, order, decree or award of any court or
governmental agency, or any lease, agreement, contract, mortgage, note, license,
or any other instrument to which Elavon is a party or is subject, or, if
required, the requisite filing has been accomplished and all necessary approvals
obtained.

 

7.6           Finder’s Fees.  Elavon has not made any commitment or done any act
that would create any liability to any Person other than itself for any
brokerage, finder’s or similar fee or commission in connection with this
Agreement or the transactions contemplated hereby.

 

ARTICLE VIII

 

COVENANTS OF THE PARTIES

 

The parties hereto hereby covenant and agree as follows:

 

8.1           Credit Card Association/EFT Network Filings.  Elavon and the Bank
shall cooperate with each other to file with the Credit Card Associations and
the EFT Networks any document or information that each such Credit Card
Association or EFT Network deems to be required or desirable to be filed in
order for the acquisition contemplated by this Agreement to be completed.

 

8.2           Employees; Employee Benefit Plans.  Elavon shall not adopt, assume
or otherwise at any time become responsible for, either primarily or as a
successor employer, any Merchant Business Employee or any assets or liabilities
of any Employee Benefit Plan.  In particular, Elavon shall not assume liability
for any group health continuation coverage or coverage rights under IRC
Section 4980B and ERISA Section 606 which exist as of the Closing Date or the
Effective Date or which may arise in connection with any Merchant Business
Employee or any Employee Benefit Plan.

 

8.3           Transition; Transfer of Bank Assets.  Upon the sale, transfer, or
assignment of those assets of the Bank necessary for the Bank to comply with its
obligations set forth in Article III hereof to a governmental or third party
entity, including without limitation the CDFI or FDIC (a “Successor Entity”),
the Bank shall assign this Agreement to such Successor Entity and such Successor
Entity shall assume the Bank’s obligations set forth in Article III hereof.

 

ARTICLE IX

 

CONDITIONS TO OBLIGATIONS OF THE BANK

 

Each of the obligations of the Bank and Parent to be performed hereunder shall
be subject to the satisfaction (or waiver by the Bank and Parent) at or before
the Closing of each of the following conditions:

 

19

--------------------------------------------------------------------------------


 

9.1           Required Governmental Approvals.  All governmental authorizations,
consents and approvals necessary for the valid consummation of the transactions
contemplated hereby shall have been obtained and shall be in full force and
effect.  All applicable governmental pre acquisition filing, information
furnishing and waiting period requirements shall have been met or such
compliance shall have been waived by the governmental authority having authority
to grant such waivers.

 

9.2           The Marketing Agreement.  Elavon shall have executed and delivered
to the Bank the Marketing Agreement attached hereto as Exhibit 10.5.

 

9.3           Bill of Sale and Assignment and Assumption Agreement.  Elavon
shall have executed and delivered to the Bank the Bill of Sale and Assignment
and Assumption Agreement.

 

9.4           Credit Card Associations/EFT Networks.  All filings required
pursuant to Section 8.1 shall have been made, and all approvals required
pursuant to Section 8.1 shall have been received, and neither the Bank nor
Elavon shall have received any objection of any kind from a Credit Card
Association either in response to the filings required under Section 8.1 or
otherwise.

 

9.5           Documents Satisfactory in Form and Substance.  All agreements,
certificates, opinions and other documents delivered by Elavon to the Bank
hereunder shall be in form and substance satisfactory to counsel of the Bank, in
the exercise of such counsel’s reasonable judgment.

 

ARTICLE X

 

CONDITIONS TO OBLIGATIONS OF ELAVON

 

The obligations of Elavon to be performed hereunder shall be subject to the
satisfaction (or waiver by Elavon) at or before the Closing of each of the
following conditions:

 

10.1         Required Governmental Approvals.  All governmental authorizations,
consents and approvals necessary for the valid consummation of the transactions
contemplated hereby shall have been obtained and shall be in full force and
effect.  All applicable governmental pre acquisition filing, information
furnishing and waiting period requirements shall have been met or such
compliance shall have been waived by the governmental authority having authority
to grant such waivers.

 

10.2         Other Necessary Consents.  The Bank shall have obtained all
consents and approvals (and estoppel certificates) listed on Schedule 6.10. 
With respect to each such consent or approval, Elavon shall have received
written evidence, satisfactory to it, that such consent or approval has been
duly and lawfully filed, given, obtained or taken and is effective, valid and
subsisting.

 

10.3         Corporate Resolutions.  The Bank shall have delivered to Elavon
certified resolutions of the Bank and Parent authorizing this Agreement and all
other agreements and transactions contemplated hereby.

 

20

--------------------------------------------------------------------------------


 

10.4         Non Competition Agreement.  The Bank and Parent shall have executed
and delivered to Elavon the Non Competition Agreement.

 

10.5         Marketing Agreement.  The Bank and Parent shall have executed and
delivered to Elavon the Marketing Agreement.

 

10.6         Bill of Sale and Assignment and Assumption Agreement.  The Bank
shall have executed and delivered to Elavon the Bill of Sale and Assignment and
Assumption Agreement.

 

10.7         Credit Card Associations/EFT Networks.  All filings required
pursuant to Section 8.1 shall have been made, and all approvals required
pursuant to Section 8.1 shall have been received, and neither the Bank nor
Elavon shall have received any objection of any kind from a Credit Card
Association either in response to the filings required under Section 8.1 or
otherwise.

 

10.8         Certified Charter and Good Standing Certificates.  The Bank shall
deliver to Elavon a Good Standing Certificate, or Certificate of similar import,
from the California Secretary of State or similar authority for the Bank and
Parent, together with a true and correct copy (certified as such by an officer
of Bank or Parent, as applicable) of the Charter and/or Articles of
Incorporation, as appropriate, for the Bank and Parent.

 

10.9         TIB Consent and Waiver.  The Bank shall have obtained from TIB-The
Independent BankersBank (“TIB”) the waiver of TIB’s right of first refusal set
forth in Section 14 of that certain Processing Service Agreement between TIB and
the Bank dated July 1, 2006 (the “TIB Agreement”).

 

10.10       Documents Satisfactory in Form and Substance.  All agreements,
certificates, opinions and other documents delivered by the Bank and Parent to
Elavon hereunder shall be in form and substance satisfactory to counsel of
Elavon, in the exercise of such counsel’s reasonable judgment.

 

ARTICLE XI

 

INDEMNIFICATION

 

11.1         Indemnification by the Bank.  The Bank and Parent shall jointly and
severally indemnify and hold harmless Elavon, its affiliates, their respective
successors and assigns, and their respective directors, officers, employees,
consultants and agents (each an “Elavon Protected Party”) from any liability,
loss, damage, diminution in value, cost, claim, consequential damages, suit,
action or expense, including reasonable attorneys’ and accountants’ fees and
expenses (collectively, “Elavon Loss”), incurred by a Elavon Protected Party
that results from or arises out of (i) any breach or inaccuracy of any
representation or warranty of the Bank set forth in this Agreement or any other
Purchase Document, whether such breach or inaccuracy exists or is made as of the
Closing Date or the Effective Date; (ii) the breach by the Bank or Parent of any
of their covenants or agreements contained in this Agreement or any other
Purchase Document; (iii) any liability or obligation, contingent or otherwise,
of the Bank or Parent, or otherwise arising from or relating to the Bank’s
Merchant Business, exclusive of the Assumed Liabilities; (iv) violations of law,
governmental rules or regulations, Credit Card Association rules or

 

21

--------------------------------------------------------------------------------


 

regulations, EFT Network rules and regulations, or wrongdoing or negligence by
the Bank or Parent in performing obligations in connection with this Agreement;
(v) the [CONFIDENTIAL TREATMENT REQUESTED] Agreements, the [CONFIDENTIAL
TREATMENT REQUESTED] Merchants (but only to the extent arising out of or
relating to the[CONFIDENTIAL TREATMENT REQUESTED]  Agreements or an act or
omission by the Bank relating thereto), or any obligation, claim or other action
arising out of or relating to the  [CONFIDENTIAL TREATMENT REQUESTED] Agreements
or the  [CONFIDENTIAL TREATMENT REQUESTED] Merchants (but only to the extent
arising out of or relating to the [CONFIDENTIAL TREATMENT REQUESTED] Agreements
or an act or omission by the Bank relating thereto), including without
limitation, any claims for chargebacks, assessments, interchange fees,
transaction fees, fines, penalties or other fees or charges; (vi) the acts or
omissions of TIB or its affiliates in connection with the entry by the Bank or
Parent into this Agreement and the consummation of the sale of the Assets Sold
or in connection with the transition activities contemplated by Article III
hereof; and (vii) any act relating to the Bank by the CDFI, FDIC or other
governmental entity, including without limitation, the appointment of the CDFI,
FDIC or any other governmental entity as conservator or receiver of the Bank.

 

11.2         Indemnification by Elavon.  Elavon shall indemnify and hold
harmless the Bank and parent, their affiliates and their respective directors,
officers, employees, consultants and agents (each a “Bank Protected Party”) from
any liability, loss, damage, diminution in value, cost, claim, consequential
damages, suit, action or expense, including reasonable attorneys’ and
accountants’ fees and expenses (collectively, “Bank Loss”), incurred by a Bank
Protected Party that results from or arises out of (i) any breach or inaccuracy
of any representation or warranty of Elavon set forth in this Agreement or any
other Purchase Document, whether such breach or inaccuracy exists or is made as
of the Closing Date or the Effective Date; (ii) the breach by Elavon of any of
its covenants or agreements contained in this Agreement or any other Purchase
Document; (iii) any Assumed Liability; or (iv) violations of law or governmental
rules or regulations or wrongdoing or negligence by Elavon in performing
obligations in connection with this Agreement.

 

11.3         Loss or Asserted Liability.  Promptly after (a) becoming aware of
circumstances that have resulted in a Elavon Loss or a Bank Loss or potential
Elavon Loss or Bank Loss, whichever is applicable (“Loss” or “Losses”), for
which any party hereto (the “Indemnitee”) intends to seek indemnification under
Section 11.1 or Section 11.2, or (b) receipt by the Indemnitee of written notice
of any demand, claim or circumstances which, with or without the lapse of time,
the giving of notice or both, would give rise to a claim or the commencement (or
threatened commencement) of any action, proceeding or investigation (an
“Asserted Liability”) that may result in a Loss, the Indemnitee shall give
written notice thereof (the “Claims Notice”) to the other party obligated to
provide indemnification pursuant to Section 11.1 or 11.2 (the “Indemnifying
Party”).  The Claims Notice shall describe the Loss or the Asserted Liability in
reasonable detail and shall indicate the amount (estimated, if necessary) of the
Loss that has been or may be suffered by the Indemnitee.  The Claims Notice may
be amended on one or more occasions with respect to the amount of the Asserted
Liability or the Loss at any time prior to final resolution of the obligation
relating to the Asserted Liability or the Loss.  Failure of the Indemnitee to
give promptly the notice required by this Section 11.3 shall not relieve the
Indemnifying Party of its obligations to indemnify under this Article XI.

 

22

--------------------------------------------------------------------------------


 

11.4         Opportunity to Contest.  The Indemnifying Party may elect to
compromise or contest, at its own expense and by its own counsel, any Asserted
Liability.  If the Indemnifying Party elects to compromise or contest such
Asserted Liability, it shall within thirty (30) days (or sooner, if the nature
of the Asserted Liability so requires) of the date of the Indemnifying Party’s
receipt of the Claims Notice notify the Indemnitee or Indemnitees of its intent
to do so by giving written notice thereof to the Indemnitee (the “Contest
Notice”), and the Indemnitee shall cooperate, at the expense of the Indemnifying
Party, in the compromise or contest of such Asserted Liability.  If the
Indemnifying Party elects not to compromise or contest the Asserted Liability,
fails to notify the Indemnitee of its election as herein provided or contests
its obligation to indemnify under this Agreement, the Indemnitee (upon further
notice to the Indemnifying Party) shall have the right to pay, compromise or
contest such Asserted Liability on behalf of and for the account and risk of the
Indemnifying Party, subject to the right of the Indemnifying Party to assume the
compromise or contest of such Asserted Liability at any time before final
settlement or determination thereof.  Anything in this Article XI to the
contrary notwithstanding, (i) the Indemnitee shall have the right, at its own
cost and expense and for its own account, to compromise or contest any Asserted
Liability, and (ii) the Indemnifying Party shall not, without the Indemnitees’
written consent, settle or compromise any Asserted Liability or consent to entry
of any judgment which does not include an unconditional release of the
Indemnitee from all liability in respect of such Asserted Liability.  In any
event, the Indemnitee and the Indemnifying Party may participate, at their own
expense, in the contest of such Asserted Liability.  If the Indemnifying Party
chooses to contest any Asserted Liability, the Indemnitee shall make available
to the Indemnifying Party any books, records or other documents within its
control that are necessary or appropriate for, shall make its officers and
employees available, on a basis reasonably consistent with their other duties,
in connection with, and shall otherwise cooperate with, such defense.

 

11.5         Indemnity Claims.

 

(a)           The representations and warranties contained herein, in any other
Purchase Document, or in any certificate or other document delivered pursuant
hereto or in connection herewith shall not be extinguished by the Closing but
shall survive the Closing, subject to the limitations set forth in
Section 11.5(b) hereof with respect to the time periods within which claims for
indemnity must be asserted, and the covenants and agreements of the Bank and
Elavon contained herein shall survive without limitation as to time except as
may be otherwise specified herein.  No investigation or other examination of the
Bank or the Merchant Business by Elavon, or its designees or representatives,
shall affect the term of survival of any representation or warranty contained
herein, in any other Purchase Document, or in any certificate or other document
delivered pursuant hereto or in connection herewith, or the term of the right of
the Elavon Protected Parties or the Bank Protected Parties to seek
indemnification as set forth in Section 11.5(b).

 

(b)           All claims for indemnification under Sections 11.1(i) or (ii) and
11.2(i) or (ii) shall be asserted [CONFIDENTIAL TREATMENT REQUESTED]  after the
Closing Date.  All claims for indemnification under Sections 11.1(iii), (iv),
(v), (vi) and (vii) and 11.2(iii) and (iv) may be asserted until, and shall be
asserted no later than, thirty (30) days after the expiration of the applicable
statute of limitations with respect thereto.

 

23

--------------------------------------------------------------------------------


 

(c)           Nothing herein shall be deemed to prevent any party hereto from
making a claim for a Loss hereunder for potential or contingent claims or
demands provided the notice of Loss sets forth the specific basis for any such
potential or contingent claim or demand to the extent then feasible and the
Indemnitee has reasonable grounds to believe that such a claim or demand may
become actual.

 

11.6         Limitation on Indemnification Rights.  Notwithstanding any other
provision of this Agreement or any other Purchase Document to the contrary:

 

(a)           The Bank will not have any liability to any Elavon Protected Party
with respect to all claims under this Agreement (other than the Excluded
Matters, as defined below) until the Elavon Protected Parties shall have
incurred  [CONFIDENTIAL TREATMENT REQUESTED] (the “Basket”), at which point the
Bank shall be liable for all Losses incurred by the Elavon Protected Parties,
subject to the other provisions of this Agreement; provided, however, that the
Basket shall not apply to any such Losses arising out of or resulting from the
actual fraud or willful misconduct of the Bank.  For purposes of this Agreement,
the “Excluded Matters” include (A) claims under Section 11.1(ii), but only if
such breach is an intentional and willful breach by Bank or Parent, (B) claims
under Section 11.1(iii), and (C) claims arising out of the fraud of Parent
and/or Bank.

 

(b)           [CONFIDENTIAL TREATMENT REQUESTED]

 

11.7         Mitigation of Damages.  In the case of any claims that would
reasonably be expected to give rise to a right of indemnification under this
Article XI, if there is a reasonable likelihood that such Indemnified Party may
have a direct right of recovery under insurance policies or indemnification
arrangements maintained by such Indemnified Party (or its affiliates) with
subcontractors or other third parties, (i) the Indemnified Party shall notify
the Indemnifying Party of such right of recovery, (ii) the Indemnified Party
shall pursue enforcement of such right of recovery for so long as the pursuit
thereof is commercially reasonable, with the determination of whether such
pursuit is commercially reasonable to be in the sole discretion of the
Indemnified Party, and (iii) the Indemnifying Party shall cooperate with the
Indemnified Party in connection with the enforcement of such right of recovery
as contemplated by clause (ii) above.  To the extent that an Indemnified Party
obtains recovery in respect of any such claims from any such third parties, the
amount of any Losses with respect to any claim for which indemnification is
available under this Article XI shall be reduced by the amount of such insurance
proceeds or other such funds realized or paid to the Indemnified Party, net of
any applicable deductible, premium adjustments or self-insurance retention and
all reasonable out-of-pocket fees, costs and expenses incurred by such
Indemnified Party in obtaining such recovery.

 

11.8         Exclusive Remedy.  Except for claims based upon the actual fraud of
the Bank and/or Parent, and except for those provisions of this Agreement or
another Purchase Document for which injunctive relief is expressly available,
the foregoing indemnification provisions in this Article XI shall constitute the
sole and exclusive remedy of all Elavon Protected Parties in respect of any
breach of or default under this Agreement or any other Purchase Document by the
Bank or Parent, and Elavon hereby waives and releases any and all statutory,
equitable, or

 

24

--------------------------------------------------------------------------------


 

common law remedy it may have in respect of any breach of or default under this
Agreement and the other Purchase Documents.

 

ARTICLE XII

 

DEFINITIONS AND RULES OF INTERPRETATION

 

12.1         Definitions.  For purposes of this Agreement, the capitalized terms
have the following respective meanings:

 

“Agreement” means this Agreement, including all schedules and exhibits hereto,
and, if amended, modified or supplemented, as the same may be so amended,
modified or supplemented from time to time.

 

“Agent Bank” means a financial institution sponsored by the Bank and for which
services related to the Merchant Business are provided to such financial
institution and/or its merchants by or on behalf of the Bank.

 

“Agent Bank Agreement” means an agreement between the Bank and an Agent Bank
pursuant to which the Agent Bank and the Bank provide services related to the
Merchant Business.

 

“Alliance Documents” means the Marketing Agreement and the Non-Competition
Agreement.

 

“Assumed Liabilities” means the following liabilities or obligations:

 

(a)           the obligations of the Bank arising on or after the Effective Date
to perform under the Merchant Agreements assigned to Elavon pursuant to this
Agreement;

 

(b)           the obligations of the Bank to pay assessments, interchange fees,
transaction fees, fines, penalties or other fees or charges to the Credit Card
Associations and the EFT Networks, provided that such obligations relate to
transactions which occur under the Merchant Agreements on or after the Effective
Date;

 

(c)           chargebacks in respect of any Credit Card transaction processed by
Elavon pursuant to a Merchant Agreement if such Credit Card transaction is
received by electronic transmission or otherwise under and in compliance with
the rules and regulations of Credit Card Associations on and after the Effective
Date and other Credit Losses on and after the Effective Date, but only to the
extent that such chargeback or other Credit Loss relates to or arises out of an
original sales transaction occurring on or after the Effective Date;

 

(d)           any liability arising on or after the Effective Date under any
Other Assumed Contract (other than any liability arising out of or relating to a
breach of the Bank that occurred prior to the Effective Date), but only to the
extent that such liability (i) relates to or arises out of events, transactions,
or omissions of Elavon on or after the

 

25

--------------------------------------------------------------------------------


 

Effective Date, (ii) is not required to be performed prior to the Effective
Date, and (iii) is disclosed in or discernible from the face of such Other
Assumed Contract; and

 

(e)           any other claims, liabilities or litigation in respect of the
Merchant Agreements, the Equipment, the Inventory, and the business conducted in
connection with the foregoing, provided that any such claim, liability or
litigation (i) relates to or arises out of events, transactions, or omissions of
Elavon on or after the Effective Date,  and (ii) does not relate to or arose out
of events, transactions or omissions of the Bank or Parent prior to the
Effective Date.

 

Without limiting the foregoing, the Assumed Liabilities shall be limited to the
liabilities and obligations specified in the preceding portion of this
definition, and shall not in any event include (x) any penalties, costs or fees
that may be incurred by the Bank or Parent in connection with the termination or
expiration of the Bank’s or any affiliate’s agreement(s) with any third party
service providers, or (y) any losses as the result of a chargeback or Credit
Loss in respect of any Merchant Agreement that result from transactions, events,
acts or omissions of the Bank or a merchant which occurred prior to the
Effective Date.  Further, the Assumed Liabilities, as the same relate to the
Merchant Agreements shall be further limited to those disclosed in and
discernible from the face of the Standard Merchant Agreements.

 

“Authorize.Net” means Authorize.Net Corporation, and its successors and assigns.

 

“Authorize.Net Agreement” means that certain Reseller Agreement by and between
Authorize.Net and the Bank dated March 19, 1999, as amended.

 

“Bill of Sale and Assignment and Assumption Agreement” means the written
instrument to be entered into at the Closing between the Bank and Elavon in the
form attached hereto as Exhibit 1.2.

 

“Credit Card” means (i) a VISA card or other card bearing the symbol(s) of VISA
U.S.A., Inc. or VISA International, Inc., (ii) a MasterCard card or other card
bearing the symbol(s) of MasterCard International Incorporated, or (iii) a card
bearing the symbol(s) of another Credit Card Association.

 

“Credit Card Associations” means VISA U.S.A., Inc., VISA International, Inc.,
MasterCard International Incorporated, American Express, Discover Network, JCB,
Diners Club International Ltd. and any other similar organizations or
associations, and any successor organizations or associations to any of the
foregoing.

 

“Credit Loss” means any loss, including but not limited to a chargeback,
resulting from or attributable to the failure by a Merchant to pay amounts owed
by it under a Merchant Agreement.

 

“Debit Card” means a card with a magnetic stripe bearing the symbol(s) of one or
more EFT Networks or Credit Card Associations which enables the holder to pay
for goods or services by authorizing an electronic debit to the cardholder’s
designated deposit account.

 

26

--------------------------------------------------------------------------------


 

“Drafts” means documentary evidence of Credit Card sales deposited by Merchants
with the Bank.

 

“EFT Networks” means electronic funds transfer networks such as Star Systems,
PULSE EFT Association, NYCE, and any other similar organizations or
associations, and any successor organizations or associations to any of the
foregoing.

 

“Employee Benefit Plan” means (i) any “employee benefit plan” as such term is
defined in ERISA Section 3(3), (ii) any nonqualified deferred compensation plans
(as defined in IRC Section 409A), and (iii) any other arrangement (whether
written or unwritten, qualified or unqualified, subject to ERISA or not, now in
effect or required in the future as a result of the transaction contemplated by
this agreement or otherwise, funded or unfunded, foreign or domestic) relating
to employment, severance, change in control, compensation or fringe benefits,
including those providing retirement, health, disability, life and vacation
benefits, and including any trust agreements, insurance contracts or other
funding mechanisms therefor and any service provider contracts thereunder,
currently or previously maintained, or contributed to, or required to be
maintained or contributed to, by Bank, Parent, or by any other person or entity
that, together with Bank, is treated as a single employer under IRC Section 414
or Section 4001.3 of ERISA for the benefit of, or providing benefits as of the
date hereof to or any date prior, any current or former employees, independent
contractors, officers or directors of Parent or Bank, or with respect to which
Parent or Bank has or could reasonably be expected to have any liability.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued thereunder.

 

“Equipment” means the point-of-sale terminals, printers and other equipment,
supplies, or point-of-sale assets utilized by Merchants, or held for lease, sale
or swap to Merchants, and owned or leased by the Bank, and computer equipment
and software, office equipment and furniture, and all other equipment used or
useful in the Merchant Business.

 

“Excluded Assets” means the assets specified on Schedule 1.1(a) attached hereto
and shall also include, whether or not listed on Schedule 1.1(a), all rights and
obligations of the Bank under any third party contract (other than Merchant
Agreements) to which the Bank is a party that is not specifically identified on
Schedule 1.1(f).

 

“Inventory” means the imprinters, sales draft forms, application forms, decals
and all other merchant supplies of the Bank.

 

“IRC” means the United States Internal Revenue Code of 1986, and any regulations
issued thereunder.

 

“ISO” means an independent sales organization or other Person which is a party
to an agreement or understanding with the Bank as of the Closing Date whereby
the independent sales organization or other Person provides marketing and other
services to merchants in connection with the Merchant Business.

 

“ISO Agreement” means an agreement between the Bank and an ISO pursuant to which
the ISO is providing marketing and other services in connection with the
Merchant Business.

 

27

--------------------------------------------------------------------------------


 

“Knowledge” means, with respect to any party to this Agreement, the actual
knowledge after due and reasonable inquiry of such party’s executive or senior
operational officers and directors.

 

“Marketing Agreement” means the Marketing and Sales Alliance Agreement among
Parent, the Bank and Elavon in the form of Exhibit 10.5 attached hereto, and if
amended, modified or supplemented, as the same may be so amended, modified or
supplemented from time to time.

 

“Merchant” means any Person (other than Elavon or the Bank) (a) that has entered
into a Merchant Agreement prior to the Effective Date, or (b) that is identified
on Schedule 6.7(a)(iv).

 

“Merchant Agreement” means an agreement between the Bank and a Merchant pursuant
to which the Merchant undertakes to honor Credit Cards and/or Debit Cards and
the Bank agrees to accept Credit Card and/or Debit Card transaction records;
provided, however, that in no event shall “Merchant Agreement” include any
merchant agreement included on Schedule 1.1(a) as an “Excluded Asset.”

 

“Merchant Business” means the providing of point-of-sale-based Credit Card,
Debit Card and other card-based transaction processing services and electronic
payment and settlement services (including the sale or lease of products and
services related thereto) relating to the Assets Sold and the Assumed
Liabilities to Merchants and Agent Banks, ISOs and other similar customers, but
shall specifically exclude any such activity relating to the Excluded Assets.

 

“Non-Competition Agreement” means the Non-Competition Agreement among Parent,
the Bank and Elavon in the form of Exhibit 10.4 attached hereto, and if amended,
modified or supplemented, as the same may be so amended, modified or
supplemented from time to time.

 

“Operative Documents” means, collectively, the Purchase Documents and the
Alliance Documents.

 

“Paymentech” means Paymentech, L.P., a Delaware limited partnership, and its
successors and assigns.

 

“Paymentech Agreement” means that certain Credit Card Processing Agreement by
and between Paymentech and the Bank dated November 10, 2004, as amended.

 

“Person” means any of a natural person, corporation, partnership, firm,
association, limited liability company, trust, estate or other entity of any
kind.

 

“Purchase Documents” means this Agreement, the Bill of Sale and Assignment and
Assumption Agreement, and the documents, agreements, certificates or instruments
executed and delivered in connection herewith and therewith; provided, however,
that the Marketing Agreement and the Non-Competition Agreement shall not be
included within the definition of, or otherwise deemed to be, Purchase
Documents.

 

“Standard Agent Bank Agreements” means the forms of Agent Bank Agreements
attached hereto as Exhibit 6.7(b)(ii).

 

28

--------------------------------------------------------------------------------


 

“Standard Merchant Agreements” means the forms of Merchant Agreements attached
hereto as Exhibit 6.7(b)(i).

 

“TIB” means TIB- The Independent BankersBank, a Texas banking corporation.

 

“TIB Agreement” means that certain Processing Service Agreement by and between
TIB and the Bank dated July 1, 2006, as amended.

 

“[CONFIDENTIAL TREATMENT REQUESTED] Agreements” means the [CONFIDENTIAL
TREATMENT REQUESTED]  Referral Agreement and any merchant agreement entered into
between the Bank and any [CONFIDENTIAL TREATMENT REQUESTED] Merchant as of the
date hereof.

 

“ Referral Agreement” means the Referral Agreement, dated February 25, 2008, by
and between [CONFIDENTIAL TREATMENT REQUESTED] Partners and the Bank.

 

“[CONFIDENTIAL TREATMENT REQUESTED] Merchants” means the Merchants that have
been referred to the Bank by [CONFIDENTIAL TREATMENT REQUESTED]  Partners
pursuant to the [CONFIDENTIAL TREATMENT REQUESTED] Referral Agreement and that
have entered into merchant agreements with the Bank as of the date hereof in
connection with such referral, as more particularly set forth on Schedule 1.2
hereof.

 

“Transition Date” means April 1, 2011, or any date thereafter if said Transition
Date is extended pursuant to Section 3.6.

 

“Transition Period” means the period from the Effective Date through and
including the Transition Date.

 

12.2         Other Definitions; Rules of Interpretation.

 

(a)           All terms defined herein shall have the defined meanings when used
in any Purchase Document, certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.  Singular terms shall include
the plural, and vice versa, unless the context otherwise requires.

 

(b)           Exhibits and Schedules referenced in this Agreement are deemed to
be incorporated herein by reference.  The term “including” shall mean “including
without limitation.”

 

ARTICLE XIII

 

MISCELLANEOUS

 

13.1         Expenses.  Except as otherwise specifically provided in this
Agreement, each party shall pay its own costs and expenses in connection with
this Agreement and the transactions contemplated hereby, including all
attorneys’ fees, accounting fees and other expenses.

 

29

--------------------------------------------------------------------------------


 

13.2         Notices and Payments.  All notices, demands and other
communications hereunder shall be in writing and shall be delivered (i) in
person, (ii) by United States mail, certified or registered, with return receipt
requested, or (iii) by national overnight courier (e.g., FedEx) as follows:

 

If to the Bank or Parent:

 

Monterey County Bank
601 Munras Avenue
Monterey, California 93940
Attention: Charles Chrietzberg

 

 

 

with a copy to:
(which shall not constitute notice)

 

Siavage Law Group, LLC
1360 Peachtree Street, Suite 1050
Atlanta, GA 30309
Attention: Marc D’Annunzio

 

 

 

If to Elavon:

 

Elavon, Inc.
One Concourse Parkway, Suite 300
Atlanta, Georgia 30328
Attention: Mindy M. Doster, Esq.
                 General Counsel

 

 

 

with a copy to:
(which shall not constitute notice)

 

Elavon, Inc.
One Concourse Parkway, Suite 300
Atlanta, Georgia 30328
Attention: Edward M. O’Hare
                 Senior Vice President

 

 

 

with a copy to:
(which shall not constitute notice)

 

McKenna Long & Aldridge LLP
SunTrust Plaza, Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attention: Anthony M. Balloon, Esq.

 

The persons or addresses to which mailings or deliveries shall be made may be
changed from time to time by notice given pursuant to the provisions of this
Section 13.2.  Any notice, demand or other communication given pursuant to the
provisions of this Section 13.2 shall be deemed to have been given on the date
actually delivered.

 

13.3         Third-Party Beneficiaries.  No party to this Agreement intends this
Agreement to benefit or create any right or cause of action in or on behalf of
any Person other than the Bank and Elavon.

 

13.4         Independent Contractors.  Nothing contained in this Agreement or
any other Operative Document shall be construed as creating or constituting a
partnership, joint venture or agency among the parties to this Agreement. 
Rather, the parties shall be deemed independent contractors with respect to each
other for all purposes.

 

30

--------------------------------------------------------------------------------


 

13.5         Successors and Assigns.  All terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.  This Agreement and the
rights, privileges, duties and obligations of the parties hereto may not be
assigned or delegated by any party without the prior written consent of the
other party; provided, however, that such consent shall not be required (a) for
the assignment by any party of its rights and privileges hereunder to a Person
controlling, controlled by or under common control with such party (it being
understood that no such assignment shall relieve the assigning party of its
duties or obligations hereunder), or (b) for the assignment and delegation by
any party of its rights, privileges, duties and obligations hereunder to any
Person into or with which the assigning party shall merge or consolidate or to
which the assigning party shall sell all or substantially all of its assets,
provided that upon the request of the non-assigning party the assignee shall
formally agree in writing to assume all the rights and obligations of the
assigning party created hereby.  In no event shall the assignment of this
Agreement to the CDFI, FDIC or any other governmental entity, or the appointment
of the CDFI, FDIC or any other governmental entity as conservator or receiver of
the Bank relieve such assignee, conservator or receiver or the Bank of any of
the obligations contained in this Agreement, including without limitation, those
obligations contained in Article III herein.

 

13.6         Amendments and Waivers.  This Agreement, any of the instruments
referred to herein and any of the provisions hereof or thereof shall not be
amended, modified or waived in any fashion except by an instrument in writing
signed by the parties hereto.  The waiver by a party of any breach of this
Agreement by another party shall not operate or be construed as the waiver of
the same or another breach on a subsequent occasion, nor shall any delay in
exercising any right, power or privilege hereunder constitute a waiver thereof.

 

13.7         Severability of Provisions.  If any provision of this Agreement, or
the application of any such provision to any Person or circumstance, is invalid
or unenforceable, the remainder of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected by such invalidity or unenforceability.

 

13.8         Counterparts; Delivery.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
instrument.  The parties acknowledge that delivery of executed counterparts of
this Agreement may be effected by a facsimile transmission or other comparable
means, with an original document to be delivered promptly thereafter via
overnight courier.

 

13.9         Governing Law.  This Agreement is made and entered into under the
laws of the State of Georgia, and the laws of that State (without giving effect
to the principles of conflicts of laws thereof) shall govern the validity and
interpretation hereof and the performance by the parties hereto of their
respective duties and obligations hereunder.

 

13.10       Section Headings.  The headings of Sections contained in this
Agreement are for convenience of reference only and do not form a part of this
Agreement.

 

13.11       Entire Agreement.  The making, execution and delivery of this
Agreement by the parties hereto have been induced by no representations,
statements, warranties or agreements

 

31

--------------------------------------------------------------------------------


 

other than those herein expressed.  This Agreement and the other written
instruments specifically referred to herein embody the entire understanding of
the parties and supersede in their entirety all prior communication,
correspondence, and instruments among the parties with respect to the subject
matter hereof, including the Letter of Intent, dated August 25, 2010, between
Elavon and the Bank, and there are no further or other agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter hereof.

 

13.12       Publicity.  The timing and content of any and all public statements,
announcements or other publicity concerning the transactions contemplated herein
shall be mutually agreed upon by Parent, the Bank and Elavon, which agreement
shall not be unreasonably withheld or delayed.

 

13.13       Survival.  Each party, acknowledging that the other is entitled to
rely on its representations, warranties, covenants and agreements in this
Agreement in order to preserve the benefit of the bargain otherwise represented
by this Agreement, agrees that neither the survival of such representations,
warranties, covenants and agreements, nor their enforceability nor any remedies
for breaches of them will be affected by any knowledge of a party regardless of
when or how such party acquired such knowledge, specifically including
disclosures of facts and/or circumstances after the date of this Agreement.

 

(Signatures begin on following page)

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Merchant Asset Purchase Agreement as of the date first written above.

 

 

“Bank”:

 

 

 

 

 

MONTEREY COUNTY BANK

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

“Parent”:

 

 

 

NORTHERN CALIFORNIA BANCORP, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

“Elavon”:

 

 

 

 

ELAVON, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

33

--------------------------------------------------------------------------------


 

INDEX OF SCHEDULES AND EXHIBITS

 

Schedules

 

Description

 

 

 

1.1(a)

 

Excluded Assets

1.1(f)

 

Other Assumed Contracts

1.2

 

[CONFIDENTIAL TREATMENT REQUESTED] Merchants

3.3(b)

 

Transition Processing Expenses

6.5(a)

 

Equipment

6.5(b)

 

Inventory

6.6(a)

 

Financial Information

6.6(b)

 

Annualized Credit Card Sales Volume and Debit Card Sales Volume

6.7(a)(i)

 

Merchants

6.7(a)(ii)

 

Agent Banks

6.7(a)(iii)

 

Notice of Election to Terminate Merchant Agreements and Exceptions to Credit
Card Processing Activity

6.7(a)(iv)

 

Merchants Not Party to Merchant Agreement

6.7(a)(v)

 

High-Risk Merchants

6.7(b)

 

Exceptions to Possession of Original Executed Copy of Merchant Agreements

6.7(c)

 

Merchant Guarantees

6.7(d)

 

Settlement, Processing and Referral Agreements

6.7(h)

 

Non-VISA and MasterCard Services

6.8

 

Top 100 Merchants

6.9

 

EFT Networks

6.10

 

Consents and Approvals

6.11

 

Leases

6.13

 

Litigation

6.14

 

Merchant Business Employees

6.18

 

Exceptions to Agreements in Full Force and Effect

6.19

 

Vendors and Suppliers

6.20

 

Exceptions to Absence of Certain Changes and Events

 

Exhibits

 

Description

 

 

 

1.2

 

Bill of Sale and Assignment and Assumption Agreement

6.7(b)(i)

 

Standard Merchant Agreement

6.7(b)(ii)

 

Standard Agent Bank Agreement

6.7(c)

 

Standard Merchant Guarantee

6.7(h)

 

American Express, Discover, Diner’s Club and JCB Agreements

10.4

 

Non Competition Agreement

10.5

 

Marketing Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULES TO THE

 

MERCHANT ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

MONTEREY COUNTY BANK

 

a California state-chartered bank,

 

NORTHERN CALIFORNIA BANCORP, INC.,

 

a California corporation

 

AND

 

ELAVON, INC.,

 

a Georgia corporation

 

November 1, 2010

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

Excluded Assets

Merchant Department:        Office Furniture/Fixtures

 

Computers/Monitors/Keyboards/Mice

 

Printers

 

Copier/Fax/Scanner

 

Leased Office Space pursuant to that certain Lease by and between the Bank and
Triple Tree Properties for the property located at 3785 Via Nona Maria, Carmel,
CA 93923

 

Appliances

 

[CONFIDENTIAL TREATMENT REQUESTED] Merchants

 

National A-1 Advertising

 

[CONFIDENTIAL TREATMENT REQUESTED] Agreements

 

TIB Agreement

 

Paymentech Agreement

 

The following merchants and any agreements therewith:

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

Schedule 1.1(f)

 

Other Assumed Contracts

 

N/A

 

--------------------------------------------------------------------------------


 

Schedule 1.2

 

TK Global Merchants

As of August 31, 2010

 

SIC
Code

 

Account Number

 

Merchant Name

 

Account
Status

 

Date Last
Activity

 

ETC
Type

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

9/1/2006

 

7

7829

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

6/1/2010

 

0

7829

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

6/1/2010

 

0

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

2/1/2010

 

7

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

3/1/2010

 

7

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

8/1/2010

 

3

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

8/1/2010

 

3

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

8/1/2010

 

3

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

8/1/2010

 

3

8999

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

7/1/2010

 

3

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

 

 

 

 

 

 

5967

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

8/1/2010

 

7

4411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

7/1/2010

 

7

5968

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

2/1/2010

 

0

8931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

4/1/2010

 

7

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

7/1/2010

 

7

5734

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

7/1/2010

 

7

5964

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

6/1/2010

 

7

7277

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

5/1/2010

 

7

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

9/1/2009

 

7

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

3/1/2010

 

7

5969

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

2/1/2010

 

7

5969

 

[CONFIDENTIAL

 

[CONFIDENTIAL TREATMENT

 

 

 

2/1/2010

 

7

 

--------------------------------------------------------------------------------


 

 

 

TREATMENT REQUESTED]

 

REQUESTED]

 

 

 

 

 

 

8111

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

2/1/2010

 

7

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

3/1/2010

 

7

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

7/1/2010

 

7

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

2/1/2010

 

7

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

6/1/2010

 

7

5964

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

Closed

 

10/1/2009

 

7

7392

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

Closed

 

12/1/2009

 

7

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

6/1/2010

 

0

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

2/1/2010

 

0

5499

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

8/1/2010

 

0

5499

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

8/1/2010

 

0

 

--------------------------------------------------------------------------------


 

5499

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

5499

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.3(b)

 

Transition Processing Expenses

 

EXPENSE

 

AMOUNT

 

 

 

 

 

 

Employee Salaries

 

$

3000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 6.5(a)

 

Equipment

 

Following is a list of equipment being utilized by our merchant base as of
September 30, 2010.

 

Each MCB merchant has at least one of the following terminal types out in the
field

 

o Verifone Tranz 330/380/380X2/460

 

o Verifone Omni 3200/3200SE

 

o Verifone Omni 3750

 

o Verifone VX 570

 

o Verifone VX 510LE

 

o Verifone Printer 250

 

o Verifone PinPad 1000SE

 

o Hypercom T-7Plus

 

o Nurit 8000

 

o POS Payment Applications*

 

--------------------------------------------------------------------------------

*POS Merchants are serviced through a third party vendor chosen by the merchant.
Monterey County Bank has verified that POS merchants are using payment
applications validated as PCI-PA Compliant.

 

On-hand Equipment Inventory as of September 30, 2010

 

Make

 

Model

 

S/N

 

Condition

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

209-745-662

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

210-422-306

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

210-335-439

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

211-520-475

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

211-520-476

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

211-590-126

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

211-590-129

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

211-106-117

 

Used

 

--------------------------------------------------------------------------------


 

Verifone

 

Omni 3730LE

 

211-106-118

 

New

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

210-420-685

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

767-933-449

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

211-542-756

 

New

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

211-542-757

 

New

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

211-542-758

 

New

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

211-542-759

 

New

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

211-542-760

 

New

 

 

 

 

 

 

 

Verifone

 

Omni 3730LE

 

211-542-761

 

New

 

 

 

 

 

 

 

Verifone

 

PP1000SE

 

801-699-147

 

New

 

 

 

 

 

 

 

Verifone

 

PP1000SE

 

801-699-549

 

New

 

 

 

 

 

 

 

Verifone

 

PP1000SE

 

024-757-540

 

New

 

 

 

 

 

 

 

Verifone

 

PP1000SE

 

291-440-269

 

New

 

 

 

 

 

 

 

Verifone

 

PP1000SE

 

291-440-298

 

New

 

 

 

 

 

 

 

Verifone

 

PP1000SE

 

291-440-306

 

New

 

 

 

 

 

 

 

Verifone

 

PP1000

 

202-397-643

 

New

 

 

 

 

 

 

 

Verifone

 

Tranz 380x2

 

203-036-970

 

New

 

 

 

 

 

 

 

Verifone

 

Tranz 330

 

015-259-168

 

Refurb

 

 

 

 

 

 

 

Verifone

 

Omni 3200SE

 

760-017-446

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3200SE

 

760-068-140

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3200SE

 

760-067-877

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3200SE

 

760-074-206

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3200SE

 

710-408-167

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3200SE

 

207-924-932

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3200SE

 

760-073-743

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3200SE

 

710-573-722

 

Used

 

--------------------------------------------------------------------------------


 

Verifone

 

Omni 3200

 

203-986-052

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3200

 

203-967-375

 

Used

 

 

 

 

 

 

 

Verifone

 

Omni 3200

 

203-965-486

 

Used

 

 

 

 

 

 

 

Verifone

 

Vx610

 

600-579-515

 

Used

 

 

 

 

 

 

 

Hypercom

 

T7Plus

 

700280042826

 

New

 

 

 

 

 

 

 

Hypercom

 

T7Plus

 

700280042827

 

New

 

 

 

 

 

 

 

Hypercom

 

T7Plus

 

100007266157

 

Used

 

 

 

 

 

 

 

Hypercom

 

T7Plus

 

100007266158

 

Used

 

 

 

 

 

 

 

Hypercom

 

T7Plus

 

100007266159

 

Used

 

 

 

 

 

 

 

Hypercom

 

T7P

 

T2050024

 

Used

 

 

 

 

 

 

 

Hypercom

 

T7PT

 

100001129906

 

Used

 

 

 

 

 

 

 

Magtek USB CardReader

 

21040145

 

X02H46F

 

New

 

 

 

 

 

 

 

Magtek USB CardReader

 

21040145

 

X02H46J

 

New

 

 

 

 

 

 

 

Magtek USB CardReader

 

21040145

 

X02H463

 

New

 

 

 

 

 

 

 

Magtek USB CardReader

 

21040145

 

X02H468

 

New

 

 

 

 

 

 

 

Magtek USB CardReader

 

21040140

 

A0607H1

 

New

 

 

 

 

 

 

 

Magtek USB CardReader

 

21040140

 

A060925

 

New

 

 

 

 

 

 

 

Semtek

 

Sideswipe

 

CC-8941-2

 

New

 

Bank Leased Equipment

 

The Bank does not lease Equipment to third parties.

 

--------------------------------------------------------------------------------


 

Schedule 6.5(b)

 

Inventory

 

On-hand Supplies Inventory as of September 30, 2010

 

Supplies

 

Model

 

Quantity

 

Condition

 

 

 

 

 

 

 

Manual Imprinter

 

Bartizan 4000

 

1

 

New

 

 

 

 

 

 

 

Sales Drafts Long

 

N/A

 

58

 

New

 

 

 

 

 

 

 

Sales Drafts Short

 

N/A

 

99

 

New

 

 

 

 

 

 

 

Application Forms

 

Printed as Needed

 

N/A

 

New

 

 

 

 

 

 

 

Decals

 

V/MC

 

6

 

New

 

 

 

 

 

 

 

Paper Rolls

 

Vx/Omni (2.25in)

 

432

 

New

 

 

 

 

 

 

 

Paper Rolls

 

P-250 (3 in)

 

98

 

New

 

 

 

 

 

 

 

Ink Ribbon

 

P-250

 

34

 

New

 

--------------------------------------------------------------------------------


 

Schedule 6.6(a)

 

Financial Information

Figures do not include [CONFIDENTIAL TREATMENT REQUESTED] merchant activity

 

FDR Financial Information

YTD as of 09/30/2010

Net Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

Net # of Transactions

 

[CONFIDENTIAL TREATMENT REQUESTED]

Total Merchant Income

 

[CONFIDENTIAL TREATMENT REQUESTED]

Total Merchant Expense

 

[CONFIDENTIAL TREATMENT REQUESTED]

Net Income

 

[CONFIDENTIAL TREATMENT REQUESTED]

Profit Margin

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

Paymentech Financial Information

YTD as of 09/30/2010

Net Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

Net # of Transactions

 

[CONFIDENTIAL TREATMENT REQUESTED]

Total Merchant Income

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

Total Merchant Expense

 

[CONFIDENTIAL TREATMENT REQUESTED]

Net Income

 

[CONFIDENTIAL TREATMENT REQUESTED]

Profit Margin

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

Schedule 6.6(b)

 

Annualized Credit Card Sales Volume and Debit Card Sales Volume

Figures do not include [CONFIDENTIAL TREATMENT REQUESTED] merchant activity

 

Annualized Credit and Debit Sales Volumes

FDR

2009 Credit Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

2009 Debit Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

2009 Total Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

2010 Credit Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

2010 Debit Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

2010 Total Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

Annualized Credit and Debit Sales Volumes

Paymentech

2009 Credit Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

2009 Debit Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

2009 Total Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

2010 Credit Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

2010 Debit Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

2010 Total Volume

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

· Paymentech report does not separate out Credit and Debit Volumes

· Small portfolio - Debit Volume is minimal

 

--------------------------------------------------------------------------------


 

Schedule 6.7(a)(i)

 

Merchants

 

Merchant List as of September 30, 2010

 

MCC
Code

 

Account No

 

DBA Name24

 

DBA City21

 

DBA
State

 

DBA
Zip5

5592

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MARINA

 

CA

 

93933

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

HENDERSON

 

NV

 

89012

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5065

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

5732

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

 

--------------------------------------------------------------------------------


 

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93905

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5995

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

8021

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

 

--------------------------------------------------------------------------------


 

7033

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SAN LUIS OBISPO

 

CA

 

93405

5732

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

7991

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SAUSALITO

 

CA

 

94965

7991

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SAUSALITO

 

CA

 

94965

7991

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

TRUCKEE

 

CA

 

96161

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

7841

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

8931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

 

--------------------------------------------------------------------------------


 

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

2741

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL BY THE SEA

 

CA

 

93921

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

 

--------------------------------------------------------------------------------


 

7549

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PASO ROBLES

 

CA

 

93446

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93908

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5946

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

RANCHO MIRAGE

 

CA

 

92270

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

4816

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

ORANGE

 

CA

 

92868

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5941

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5912

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL BY THE SEA

 

CA

 

93921

 

--------------------------------------------------------------------------------


 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL BY THE SEA

 

CA

 

93921

5192

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93922

8641

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL VALLEY

 

CA

 

93924

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL-BY-THE-SEA

 

CA

 

93921

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

8931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

8099

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

 

--------------------------------------------------------------------------------


 

8099

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

5947

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93922

5533

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CASTROVILLE

 

CA

 

95012

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

4582

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93908

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

3687

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CALISTOGA

 

CA

 

94515

5811

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5719

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

 

--------------------------------------------------------------------------------


 

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MURRIETA

 

CA

 

92562

7841

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL VALLEY

 

CA

 

93924

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL BY THE SEA

 

CA

 

93921

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5942

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

8111

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

 

--------------------------------------------------------------------------------


 

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5251

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5995

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

7221

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BURLINGAME

 

CA

 

94010

8021

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5814

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

 

--------------------------------------------------------------------------------


 

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5631

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SAND CITY

 

CA

 

93955

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93942

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

 

--------------------------------------------------------------------------------


 

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SAN LUIS OBISPO

 

CA

 

93405

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SAND CITY

 

CA

 

93955

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SAND CITY

 

CA

 

93955

5719

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7832

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5521

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5499

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

 

--------------------------------------------------------------------------------


 

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

8299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

GILROY

 

CA

 

95020

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5732

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

REDONDO BEACH

 

CA

 

90277

8111

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7342

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MARINA

 

CA

 

93933

 

--------------------------------------------------------------------------------


 

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93908

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7338

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MARINA

 

CA

 

93933

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MURRIETA

 

CA

 

92562

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93942

5714

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93908

9223

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

8299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5499

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

 

--------------------------------------------------------------------------------


 

5719

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7342

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SAND CITY

 

CA

 

93955

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MARINA

 

CA

 

93933

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL BY THE SEA

 

CA

 

93921

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL BY THE SEA

 

CA

 

93921

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

8041

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93922

 

--------------------------------------------------------------------------------


 

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5719

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL VALLEY

 

CA

 

93924

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

APTOS

 

CA

 

95003

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7361

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

 

--------------------------------------------------------------------------------


 

7230

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5932

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5932

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

4722

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5813

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

6010

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93942

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

6012

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PEBBLE BEACH

 

CA

 

93953

6010

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

 

--------------------------------------------------------------------------------


 

6010

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL BY THE SEA

 

CA

 

93921

6010

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93942

6010

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5947

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

4225

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SAND CITY

 

CA

 

93955

4722

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

0742

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

 

--------------------------------------------------------------------------------


 

7392

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93922

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

WATSONVILLE

 

CA

 

95076

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PRUNEDALE

 

CA

 

93907

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

6051

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PORTLAND

 

OR

 

97086

7321

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5734

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTERERY

 

CA

 

93940

 

--------------------------------------------------------------------------------


 

8099

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PORTLAND

 

OR

 

97223

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

4722

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5691

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5691

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

5462

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BEVERLY HILLS

 

CA

 

90210

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PALO ALTO

 

CA

 

94301

8011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL VALLEY

 

CA

 

93924

5714

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

 

--------------------------------------------------------------------------------


 

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

8011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

8641

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5813

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL VALLEY

 

CA

 

93924

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

8299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CAMPBELL

 

CA

 

95008

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93907

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

2741

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SANTA CRUZ

 

CA

 

95060

 

--------------------------------------------------------------------------------


 

4816

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

4816

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7379

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5499

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

5541

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BIG SUR

 

CA

 

93920

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

 

--------------------------------------------------------------------------------


 

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

8021

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5046

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5571

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93906

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5945

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

TEMPLETON

 

CA

 

93465

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93901

7922

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

8011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

6051

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PORTLAND

 

OR

 

97086

 

--------------------------------------------------------------------------------


 

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL BY THE SEA

 

CA

 

93921

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5948

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SAN LUIS OBISPO

 

CA

 

93405

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SAN LUIS OBISPO

 

CA

 

93405

7230

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

DEL REY OAKS

 

CA

 

93940

7230

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

8011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SEASIDE

 

CA

 

93955

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL BY THE SEA

 

CA

 

93921

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

LAS VEGAS

 

NV

 

89109

 

--------------------------------------------------------------------------------


 

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

5972

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5719

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL VALLEY

 

CA

 

93924

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93905

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93923

7699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5599

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL

 

CA

 

93921

5942

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

 

--------------------------------------------------------------------------------


 

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5651

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MONTEREY

 

CA

 

93940

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

CARMEL BY THE SEA

 

CA

 

93921

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PORTLAND

 

OR

 

97086

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

PACIFIC GROVE

 

CA

 

93950

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SALINAS

 

CA

 

93908

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

MARINA

 

CA

 

93933

 

--------------------------------------------------------------------------------


 

Schedule 6.7(a)(ii)

 

Agent Banks

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.7(a)(iii)

 

Notice of Election to Terminate Merchant Agreements and
Exceptions to Credit Card Processing Activity

 

Merchant requested to cancel merchant account on 9/28/10

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

SWITCHED PROCESSORS

 

Merchant requested to cancel merchant account on 10/4/10

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

NON PROFIT ORGANIZATION

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

BUSINESS CLOSED 10-1-10

 

Merchant notified the Bank of intent to switch processors

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------

**Senior Management in discussion with merchant regarding proposal received from
Global Payments.

 

The Bank’s management elected to terminate merchant account 9/30/10

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

REQUESTED]

 

 

 

Business Closed 9/30/10

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

Business Closed 10/12/10

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

Please see attached — MCB Inactive Merchants

 

--------------------------------------------------------------------------------


 

Schedule 6.7(a)(iv)

 

Merchants Not Party to Merchant Agreement

 

5995

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

No Agreement

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

No Agreement

 

Bank obtained signed merchant agreement from Boys and Girls Club.

 

--------------------------------------------------------------------------------


 

Schedule 6.7(a)(v)

 

High Risk Merchants

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.7(b)

 

Exceptions to Possession of Merchant Agreements and Agent Bank Agreements

 

5995

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

No Agreement

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

No Agreement

 

--------------------------------------------------------------------------------


 

Schedule 6.7(c)

 

Merchant Guarantees

 

MCC
Code

 

[CONFIDENTIAL
TREATMENT
REQUESTED]

 

DBA Name24

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7033

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5732

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7841

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

2741

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5192

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8099

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

4582

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

3687

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5811

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5942

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8021

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5814

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5631

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5521

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5499

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5732

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8111

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5499

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7342

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8041

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7361

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5932

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

4722

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

6051

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7321

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8099

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5691

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5691

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5462

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5813

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5499

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5541

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8021

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5571

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5945

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

6051

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7230

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5599

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5942

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5651

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

Schedule 6.7(d)

 

Processing Agreements

 

None

 

--------------------------------------------------------------------------------


 

Schedule 6.7(e)

 

Merchant Services Dispute

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.7(h)

 

Non-VISA and MasterCard Services

 

Pursuant to an agreement between Discover Acquiring and TIB, all Merchants may
process Discover Cards.

 

Below are merchant that are processing Discover transactions.

 

SIC
Code

 

Merchant Number

 

Merchant Name

5947

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

3660

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

4816

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

4816

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7361

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5813

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

7991

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5719

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7841

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5651

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5571

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

742

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5719

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7991

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5631

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7221

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5972

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5251

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

8021

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8099

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

4582

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5813

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

4722

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8099

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7841

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5814

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7991

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8999

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8111

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

3687

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7531

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5995

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5912

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5462

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5947

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7230

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7321

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5719

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5945

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7230

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5732

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5192

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8021

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5499

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5541

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5691

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8641

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5932

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8641

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8021

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5995

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7922

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5811

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

Merchants contract with American Express directly.

 

Below are merchants that are processing American Express transactions.

 

SIC
Code

 

Merchant Number

 

Merchant Name

5947

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

REQUESTED]

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7392

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

4722

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7361

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7338

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

4225

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5813

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7991

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5719

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

7841

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5651

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5571

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5932

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5972

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5251

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8021

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8099

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5813

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

4722

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7841

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8099

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5814

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7991

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8111

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

3687

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7538

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5995

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5912

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5462

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5944

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7321

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5719

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5945

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5732

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5192

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5691

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8641

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5932

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7299

 

[CONFIDENTIAL TREATMENT

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

 

 

REQUESTED]

 

 

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5714

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5948

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

8011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------


 

Schedule 6.8

 

Top 100 Merchants as of August 31, 2010

 

MCC
Code

 

Account No

 

DBA Name24

 

Sales Volume

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

3,309,371.62

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

2,730,349.82

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

2,364,403.11

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

2,157,972.03

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

2,076,927.24

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

1,884,215.10

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

1,529,017.75

 

 

 

 

 

 

 

 

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

1,511,914.91

 

 

 

 

 

 

 

 

8299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

1,473,715.95

 

 

 

 

 

 

 

 

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

1,331,559.63

 

--------------------------------------------------------------------------------


 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

1,272,206.43

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

1,196,059.94

 

 

 

 

 

 

 

 

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

1,186,342.94

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

1,032,364.63

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

1,002,153.89

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

938,854.56

 

 

 

 

 

 

 

 

5251

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

870,146.80

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

855,548.54

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

837,003.60

 

 

 

 

 

 

 

 

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

776,235.48

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

756,349.03

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

734,355.01

 

--------------------------------------------------------------------------------


 

0742

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

729,580.26

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

718,984.77

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

706,535.37

 

 

 

 

 

 

 

 

5912

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

705,038.35

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

696,903.60

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

673,807.98

 

 

 

 

 

 

 

 

5813

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

645,713.81

 

 

 

 

 

 

 

 

3687

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

573,866.01

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

567,785.59

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

556,221.25

 

 

 

 

 

 

 

 

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

555,244.25

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

523,755.40

 

--------------------------------------------------------------------------------


 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

522,195.68

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

521,241.00

 

 

 

 

 

 

 

 

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

515,660.94

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

499,729.07

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

489,096.79

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

484,241.09

 

 

 

 

 

 

 

 

7298

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

482,124.33

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

466,210.51

 

 

 

 

 

 

 

 

7321

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

464,426.02

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

464,369.17

 

 

 

 

 

 

 

 

7991

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

460,348.48

 

 

 

 

 

 

 

 

8398

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

443,633.85

 

--------------------------------------------------------------------------------


 

5995

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 443,577.97

 

 

 

 

 

 

 

 

5691

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 422,776.58

 

 

 

 

 

 

 

 

7699

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 419,792.22

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 413,361.48

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 410,716.53

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 403,090.01

 

 

 

 

 

 

 

 

8021

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 400,643.36

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 388,634.63

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 387,765.34

 

 

 

 

 

 

 

 

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 387,241.35

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 386,543.60

 

 

 

 

 

 

 

 

5719

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 385,437.19

 

--------------------------------------------------------------------------------


 

5571

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 374,095.69

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 363,990.55

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 356,358.36

 

 

 

 

 

 

 

 

5411

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 347,988.66

 

 

 

 

 

 

 

 

5719

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 331,891.01

 

 

 

 

 

 

 

 

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 326,352.47

 

 

 

 

 

 

 

 

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 310,676.89

 

 

 

 

 

 

 

 

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 302,268.87

 

 

 

 

 

 

 

 

5931

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 297,094.11

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 293,789.49

 

 

 

 

 

 

 

 

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 292,896.82

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 287,536.24

 

--------------------------------------------------------------------------------


 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 287,365.07

 

 

 

 

 

 

 

 

5712

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 270,391.99

 

 

 

 

 

 

 

 

5811

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 269,848.04

 

 

 

 

 

 

 

 

4225

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 264,974.02

 

 

 

 

 

 

 

 

8099

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 264,588.48

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 259,058.84

 

 

 

 

 

 

 

 

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 248,515.25

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 247,226.06

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 243,687.10

 

 

 

 

 

 

 

 

7841

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 242,605.01

 

 

 

 

 

 

 

 

5944

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 239,704.56

 

 

 

 

 

 

 

 

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 224,333.44

 

--------------------------------------------------------------------------------


 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 208,144.22

 

 

 

 

 

 

 

 

7538

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 205,212.58

 

 

 

 

 

 

 

 

7399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 203,859.61

 

 

 

 

 

 

 

 

5399

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 202,145.34

 

 

 

 

 

 

 

 

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 199,346.88

 

 

 

 

 

 

 

 

5046

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 197,293.82

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 196,686.70

 

 

 

 

 

 

 

 

5541

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 196,125.94

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 193,099.72

 

 

 

 

 

 

 

 

5941

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 183,155.94

 

 

 

 

 

 

 

 

8021

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 174,274.80

 

 

 

 

 

 

 

 

7011

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 171,479.79

 

--------------------------------------------------------------------------------


 

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 169,591.24

 

 

 

 

 

 

 

 

5971

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 169,360.45

 

 

 

 

 

 

 

 

7299

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 165,205.10

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 158,700.33

 

 

 

 

 

 

 

 

5812

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 151,564.88

 

 

 

 

 

 

 

 

5999

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

$

 150,657.13

 

--------------------------------------------------------------------------------


 

Schedule 6.9

 

EFT Networks

 

All contracts for EFT/Debit Networks are through TIB and the relevant networks.

 

Star

 

Interlink

 

Pulse

 

--------------------------------------------------------------------------------


 

Schedule 6.10

 

Consents and Approvals

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.11

 

Leases

 

Merchant Department Office Lease:

 

The lease agreement between Monterey County Bank and Triple Tree Properties for
3785 Via Nona Maria Carmel, CA 93923 commenced February 1,1981 for an initial
term of 25 years.  The lease had an option to renew for 2 additional 10 year
terms.  The lease was renewed.

 

Approximately 1,872 square feet of office space for the Merchant Department.

 

--------------------------------------------------------------------------------

 


 

Schedule 6.13

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.14

 

Merchant Business Employees

 

Stephanie Chrietzberg

Merchant Department Manager

 

 

Cirina Chan

Merchant Services Representative

 

 

Miguel Altamirano

Merchant Services Representative

 

--------------------------------------------------------------------------------


 

Schedule 6.18

 

Exceptions to Agreements in Full Force and Effect

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.19

 

Vendors and Suppliers

 

TASQ Technologies — Equipment/Supplies Vendor - Not under contract with this
vendor.  Monterey County Bank utilizes TASQ to purchase credit card terminals,
merchant supplies such as paper, ribbon, sales slips, imprinters, and decals,
they also provide key encryption injections on PinPads for pin based debit.  No
other services provided other than an equipment and supplies vendor.

 

TIB

 

Paymentech

 

Authorize.net

 

--------------------------------------------------------------------------------


 

Schedule 6.20

 

Exceptions to Absence of Certain Changes and Events

 

CONSENT ORDER, FDIC-10-633b.

 

CONSENT ORDER, ORDER FOR RESTITUTION, AND ORDER TO PAY CIVIL MONEY PENALTY

Docket FDIC-09-081b & FDIC-10-221k.

 

--------------------------------------------------------------------------------


 

Exhibit 6.7(b)(i)

 

Standard Merchant Agreement(s)

 

See Attached — All 5 versions of the Merchant Agreement

 

--------------------------------------------------------------------------------


 

Exhibit 6.7(c)

 

Standard Guarantee

 

The current form of Merchant Agreement includes a guarantee provision in
Section 3.25 as follows, which the signatory agrees to upon executing the
Merchant Agreement:

 

Merchant Guaranty Provision. The person(s) signing this Agreement on behalf of
the Merchant applicant unconditionally personally guaranty payment to Bank for
all amounts, including over drafts, interest, attorneys’ fees incurred under
this Merchant Account Agreement. Guarantor must pay all amounts due under the
Merchant Account Agreement when Bank makes written demand on Guarantor. Bank is
not required to seek payment from any other source before demanding payment from
Guarantor. Guarantor waives any rights of subrogation, reimbursement,
indemnification and contribution and any other rights and defenses that are or
may become available to the guarantor by reason of California Civil Code
Sections 2787 through 2855 and Code of Civil procedure Sections 580a, 580b and
726. Guarantor shall pay all attorneys’ fees incurred by Bank in enforcing the
obligations under this Guaranty.

 

--------------------------------------------------------------------------------


 

Exhibit 6.7(h)

 

American Express, Discover, Diner’s Club and JCB Agreements

 

N/A

 

Agreements are through TIB

 

--------------------------------------------------------------------------------


 

Schedule 2.5

 

Marketing and Sales Alliance Agreement

 

[g24022kg31i001.gif]

 

[g24022kg31i002.jpg]

 

[g24022kg31i003.jpg]

 

--------------------------------------------------------------------------------


 

NON-COMPETITION AGREEMENT

 

THIS NON-COMPETITION AGREEMENT (this “Agreement”) is made, entered into and
effective as of this 1st day of November, 2010 by and among MONTEREY COUNTY
BANK, a bank chartered under the laws of the State of California (the “Bank”),
NORTHERN CALIFORNIA BANCORP, INC., a California corporation and the sole
shareholder of the Bank (“Parent”), and ELAVON, INC., a Georgia corporation
(“Elavon”).

 

BACKGROUND AND PURPOSE

 

(A)

The Bank and Elavon are in the business of providing Merchant Services.

 

 

(B)

The Bank is a party to certain Merchant Agreements.

 

 

(C)

The Bank has sold to Elavon, and Elavon has purchased from the Bank, the Assets
Sold pursuant to the Merchant Asset Purchase Agreement between Elavon and the
Bank dated as of even date herewith (the “Purchase Agreement”).

 

 

(D)

In connection with the Purchase Agreement, Elavon has assumed the Assumed
Liabilities.

 

 

(E)

In connection with and as a fundamental part of the Purchase Agreement, the
Bank, Parent and Elavon have entered into the Marketing and Sales Alliance
Agreement dated as of even date herewith (the “Marketing Agreement”).

 

 

(F)

Elavon provides Merchant Services in the United States of America, and Elavon
and its assigns will continue to develop and expand the provision of Merchant
Services throughout the United States of America.

 

 

(G)

As a condition precedent to the entering into of the Purchase Agreement and the
Marketing Agreement, and in order to protect the goodwill and other value of the
Assets Sold and to protect the legitimate business interests of Elavon, Elavon
has required the Bank and Parent to enter into this Agreement.

 

THE AGREEMENT

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.1           Definitions.  The following capitalized terms, when used in this
Agreement, shall have the following definitions:

 

“Agent Bank” shall have the meaning given to it in the Purchase Agreement.

 

“Assets Sold” shall have the meaning given to it in the Purchase Agreement.

 

“Assumed Liabilities” shall have the meaning given to it in the Purchase
Agreement.

 

“Disposition” means any assignment, transfer, subcontract or other delegation of
rights and obligations, in whole or in part, to a third party by the Bank or
Parent.

 

“ISO” shall have the meaning given to it in the Purchase Agreement.

 

“Knowledge” shall have the meaning given to it in the Purchase Agreement.

 

“Merchant” shall have the meaning given to it in the Purchase Agreement.

 

“Merchant Agreement” shall have the meaning given to it in the Marketing
Agreement.

 

“Merchant Services” shall have the meaning given to it in the Marketing
Agreement.

 

“Payment Network” shall have the meaning given to it in the Marketing Agreement.

 

“Paymentech Agreement” shall have the meaning given to it in the Purchase
Agreement.

 

“Permitted Activities” has the meaning set forth in Section 2.4 hereof.

 

“Person” means any of a natural person, corporation, partnership, firm,
association, limited liability company, trust, estate or other entity of any
kind.

 

“Referred Merchant” shall have the meaning given to it in the Marketing
Agreement.

 

“Restricted Party” means the Bank, Parent and their respective subsidiaries and
affiliates in existence from time to time.

 

“TIB Agreement” shall have the meaning given to it in the Purchase Agreement.

 

“[CONFIDENTIAL TREATMENT REQUESTED] Agreements” shall have the meaning given to
it in the Purchase Agreement.

 

“[CONFIDENTIAL TREATMENT REQUESTED] Referral Agreement” shall have the meaning
given to it in the Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

“[CONFIDENTIAL TREATMENT REQUESTED] Merchants” shall have the meaning given to
it in the Purchase Agreement.

 

“Transition Period” shall have the meaning given to it in the Purchase
Agreement.

 

ARTICLE II

 

RESTRICTIVE COVENANTS

 

2.1           Non-Solicitation.  Except with respect to the Permitted
Activities, during the term of this Agreement (including any extensions or
renewals hereof) and for fifteen (15) months thereafter, no Restricted Party
shall, directly or indirectly, whether individually, in partnership, jointly, or
in conjunction with, or on behalf of, any person, firm, partnership,
corporation, or unincorporated association or entity of any kind:

 

(a)           solicit or contact any Merchant, Agent Bank, ISO or Referred
Merchant, for the purpose of directly or indirectly providing or receiving
Merchant Services anywhere in the United States;

 

(b)           employ or engage, or seek to employ or engage, any person who is
or was at any time during the term of this Agreement an employee of Elavon,
unless such person voluntarily resigns from employment with Elavon without any
direct or indirect solicitation, promise, arrangement, agreement or inducement
from or on behalf of any Restricted Party; or

 

(c)           either orally or in writing, intentionally take any action which
disparages Elavon (including its management, directors, officers, shareholders,
or affiliates) or its practices or which materially disrupts or impairs its
normal operations, or voluntarily provide assistance or information to any
person or entity (other than governmental or regulatory entities) pursuing any
claim, charge, or complaint against Elavon or to any other person or entity
which, to the Knowledge of such Restricted Party, is adverse to Elavon.

 

2.2           Non-Competition.  Except for the Permitted Activities and subject
at all times to Sections 6.2(d) and 6.4 of the Marketing Agreement, during the
term of this Agreement (including any extensions or renewals hereof), subject to
earlier termination as provided in Section 3.1 below, no Restricted Party shall,
directly or indirectly, whether individually, in partnership, jointly, or in
conjunction with, or on behalf of, any person, firm, partnership, corporation,
or unincorporated association or entity of any kind:

 

(a)           engage or participate, directly or indirectly, in the provision of
Merchant Services anywhere in the United States, except as specifically provided
in, and in compliance with the terms of, the Marketing Agreement; or

 

(b)           provide Merchant Services in the United States to any person or
entity, or facilitate, refer, solicit, or otherwise participate or engage in the
provision of Merchant Services anywhere in the United States to any person or
entity, directly or indirectly, including by sponsoring any Person into or with
any Credit Card Association or EFT

 

3

--------------------------------------------------------------------------------


 

Network, except for the benefit of Elavon as specifically provided in, and in
strict compliance with the terms of, the Marketing Agreement.

 

2.3           No Branding or Use of Name or Marks.  During the term of this
Agreement, except for the Permitted Activities, subject at all times to
Section 6.2(d) and Section 6.4 of the Marketing Agreement, and except as
specifically provided in, and in compliance with terms of, the Marketing
Agreement, no Person shall use or be allowed to use any of the Bank’s
tradenames, trademarks, or service marks, or otherwise publicize in any manner
any affiliation with, or sponsorship or endorsement by, the Bank or any other
Restricted Party, in either case in connection with Merchant Services.

 

2.4           Permitted Activities.  Notwithstanding anything to the contrary
contained in this Agreement or in any other Operative Document, the following
activities by any Restricted Party (collectively, the “Permitted Activities”)
shall be expressly permitted and shall not be deemed a breach or violation of
this Agreement or any other Operative Document:

 

(a)           subject to the Bank’s compliance with Sections 2.1(b) (solely as
it relates to the TK Global Merchants) and 2.11 of the Marketing Agreement,
[CONFIDENTIAL TREATMENT REQUESTED];

 

(b)           subject to the Bank’s compliance with Sections 2.1(b) (solely as
it relates to the TK Global Merchants) and 2.11 of the Marketing Agreement,
[CONFIDENTIAL TREATMENT REQUESTED];

 

(c)           [CONFIDENTIAL TREATMENT REQUESTED];

 

(d)           [CONFIDENTIAL TREATMENT REQUESTED]; and

 

(e)           [CONFIDENTIAL TREATMENT REQUESTED].

 

2.5           Acknowledgments.  Each of Parent and the Bank acknowledges and
agrees that the restrictions set forth in Sections 2.1, 2.2 and 2.3 hereof are
reasonable and necessary to protect the legitimate business interests of Elavon,
and are reasonable and necessary to protect the goodwill and other value of the
Assets Sold, the business of Elavon, and the benefits bargained for by Elavon
under the Purchase Agreement and the Marketing Agreement.  Each of Parent and
the Bank further acknowledges and agrees that the restrictions set forth in
Sections 2.1, 2.2 and 2.3 hereof are narrowly drawn, are fair and reasonable in
time and territory, and place no greater restraint upon Parent and the Bank than
is reasonably necessary to secure the goodwill and other value of the Assets
Sold, the business of Elavon, and the benefits bargained for by Elavon under the
Purchase Agreement and the Marketing Agreement.  Each of Parent and Bank further
acknowledge and agree that any assignment of the Marketing Agreement shall be
deemed to be an assignment of this Agreement, and the failure of any such
assignee to expressly assume this Agreement shall be deemed a breach of this
Agreement and the Marketing Agreement.

 

2.6           Remedies.  Each of the Bank and Parent acknowledges that a breach
of the restrictions contained in Sections 2.1, 2.2 or 2.3 hereof will cause
irreparable damage to Elavon, the exact amount of which will be difficult to
ascertain, and that the remedies at law for any such

 

4

--------------------------------------------------------------------------------


 

breach will be inadequate.  Accordingly, each of the Bank and Parent agrees that
if it breaches the restrictions contained in Sections 2.1, 2.2 or 2.3 hereof,
then Elavon shall be entitled to equitable relief, including but not limited to,
injunctive relief, without posting bond or other security unless otherwise
required by applicable law, as well as money damages insofar as they can be
determined.

 

ARTICLE III

 

TERM

 

3.1           Term.  The term of this Agreement shall begin on the date hereof
and shall continue for so long as the Marketing Agreement is in effect, and upon
the effective date of the termination of the Marketing Agreement, this Agreement
shall, subject to Section 4.12 below, automatically and without the need for any
action by any party hereto, terminate.

 

3.2           Automatic Extension.  In the event the Marketing Agreement is
extended, renewed or otherwise in effect for a period extending beyond the
Initial Term of this Agreement, this Agreement shall be in effect until such
time thereafter as the Marketing Agreement is terminated.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1           Notices.  Except as otherwise specified herein, all notices,
demands and other communications hereunder shall be in writing and shall be
delivered (i) in person, or (ii) by United States mail, certified or registered,
with return receipt requested, or (iii) by national overnight courier service,
as follows:

 

If to the Bank or Parent:

Monterey County Bank

 

601 Munras Avenue

 

Monterey, California 93940

 

Attention: Charles Chrietzberg

 

 

with a copy to:

Siavage Law Group, LLC

(which shall not constitute notice)

1360 Peachtree Street, Suite 1050

 

Atlanta, GA 30309

 

Attention: Marc D’Annunzio

 

 

If to Elavon:

Elavon, Inc.

 

One Concourse Parkway, Suite 300

 

Atlanta, Georgia 30328

 

Attention:

Mindy M. Doster, Esq.

 

 

General Counsel

 

5

--------------------------------------------------------------------------------


 

with a copy to:

Elavon, Inc.

(which shall not constitute notice)

One Concourse Parkway, Suite 300

 

Atlanta, Georgia 30328

 

Attention:

Edward M. O’Hare

 

 

Senior Vice President

 

 

with a copy to:

McKenna Long & Aldridge LLP

(which shall not constitute notice)

SunTrust Plaza, Suite 5300

 

303 Peachtree Street, N.E.

 

Atlanta, Georgia 30308

 

Attention: Anthony M. Balloon, Esq.

 

The persons or addresses to which mailings or deliveries shall be made may be
changed from time to time by notice given pursuant to the provisions of this
Section 4.1.  Any notice, demand or other communication given pursuant to the
provisions of this Section 4.1 shall be deemed to have been given on the date
actually delivered against proof of receipt therefor.

 

4.2           Third-Party Beneficiaries.  The parties to this Agreement do not
intend this Agreement to benefit or create any right or cause of action in or on
behalf of any person other than Parent, the Bank, and Elavon.

 

4.3           Successors and Assigns.  All terms and provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  Subject always to
the last sentence of Section 2.6 hereof, this Agreement and the rights,
privileges, duties and obligations of the parties hereto may not be assigned or
delegated by any party without the prior written consent of the other party;
provided, however, that such consent shall not be required (a) for the
assignment by any party of its rights and privileges hereunder to a person or
entity controlling, controlled by or under common control with such party (it
being understood that no such assignment shall relieve the assigning party of
its duties or obligations hereunder), or (b) for the assignment and delegation
by any party of its rights, privileges, duties and obligations hereunder to any
person into or with which the assigning party shall merge or consolidate or to
which the assigning party shall sell all or substantially all of its assets,
provided that upon the request of the non-assigning party the assignee shall
formally agree in writing to assume all the rights and obligations of the
assigning party created hereby.

 

4.4           Amendments and Waivers.  This Agreement, any of the instruments
referred to herein and any of the provisions hereof or thereof shall not be
amended, modified or waived in any fashion except by an instrument in writing
signed by the parties hereto.  The waiver by a party of any breach of this
Agreement by another party shall not operate or be construed as the waiver of
the same or another breach on a subsequent occasion, nor shall any delay in
exercising any right, power or privilege hereunder constitute a waiver thereof.

 

4.5           Severability of Provisions.  If any provision of this Agreement,
or the application of any such provision to any person or circumstance, is
invalid or unenforceable, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected by such invalidity or

 

6

--------------------------------------------------------------------------------


 

unenforceability, and the parties hereto expressly authorize any court of
competent jurisdiction to modify any such provision in order that such provision
shall be enforced by such court to the fullest extent permitted by applicable
law.

 

4.6           Counterparts; Delivery.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
instrument.  The parties acknowledge that delivery of executed counterparts of
this Agreement may be effected by a facsimile transmission or other comparable
means, with an original document to be delivered promptly thereafter via
overnight courier.

 

4.7           Governing Law.  This Agreement is made and entered into under the
laws of the State of Georgia and the laws of that State applicable to agreements
made and to be performed entirely thereunder (without giving effect to the
principles of conflicts of laws thereof) shall govern the validity and
interpretation hereof and the performance by the parties hereto of their
respective duties and obligations.

 

4.8           Section Headings.  The headings of Sections contained in this
Agreement are for convenience of reference only and do not form a part of this
Agreement.

 

4.9           Entire Agreement.  The making, execution and delivery of this
Agreement by the parties hereto have been induced by no representations,
statements, warranties or agreements other than those herein expressed and
expressed in the Purchase Agreement and the Marketing Agreement.  This
Agreement, the Purchase Agreement the Marketing Agreement, and the other written
instruments specifically referred to herein and therein, embody the entire
understanding of the parties and supersede in their entirety all prior
communication, correspondence, and instruments, and there are no further or
other agreements or understandings, written or oral, in effect between the
parties relating to the subject matter hereof.

 

4.10         Publicity.  The timing and content of any and all public
statements, announcements or other publicity concerning the transactions
contemplated herein shall be mutually agreed upon by Parent and Elavon, which
agreement shall not be unreasonably withheld.

 

4.11         Dispute Resolution.  With the exception of an action by Elavon to
enforce the covenants of Article II hereof, which may be brought in any court of
competent jurisdiction, any controversy, dispute or claim arising out of, or in
connection with, this Agreement must be settled by final and binding arbitration
to be held in Atlanta, Georgia in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) as may be
amended from time to time (the “AAA Rules”).  Judgment upon an award rendered by
the arbitrators may be entered in any court:  (i) having jurisdiction thereof,
(ii) having jurisdiction over the party against whom enforcement thereof is
sought, or (iii) having jurisdiction over any such party’s assets.  The award
shall be rendered by a panel of three (3) arbitrators, who shall be selected in
accordance with the AAA Rules.

 

4.12         Survival.  The provisions of Sections 2.1, 2.5 and 2.6 and
Article IV shall survive the termination of this Agreement.

 

(Signatures begin on next page)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Non-Competition Agreement as of the date first written above.

 

“Bank”:

 

“Parent”:

 

 

 

MONTEREY COUNTY BANK

 

NORTHERN CALIFORNIA BANCORP, INC.

 

 

 

 

 

 

By:

/s/ Charles T. Chrietzberg, Jr.

 

By:

/s/ Charles T. Chrietzberg, Jr.

Name:

Charles T. Chrietzberg. Jr.

 

Name:

Charles T. Chrietzberg. Jr.

Title:

Chairman, President & CEO

 

Title:

Chairman, President & CEO

 

 

 

 

 

 

 

 

“Elavon”:

 

 

 

 

 

ELAVON, INC.

 

 

 

 

 

 

 

 

By:

/s/ Philip A. Moschella

 

 

Name:

Philip A. Moschella

 

 

Title:

Vice President - Corporate Development

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

MARKETING AND SALES ALLIANCE AGREEMENT

 

THIS MARKETING AND SALES ALLIANCE AGREEMENT (this “Agreement”) is made, entered
into, and effective as of this 1st day of November, 2010 by and among
(i) MONTEREY COUNTY BANK, a bank chartered under the laws of the State of
California (the “Bank”), (ii) solely as to Section 4.2 and Articles II, VI, VII
and VIII hereof, NORTHERN CALIFORNIA BANCORP, INC., a California corporation and
the sole shareholder of the Bank (“Parent”), and (iii) ELAVON, INC., a Georgia
corporation (“Elavon”).

 

BACKGROUND AND PURPOSE

 

A.                                   The Bank has sold to Elavon all of the
Bank’s merchant transaction processing assets (with the exception of the
Excluded Assets) pursuant to that certain Merchant Asset Purchase Agreement
dated as of even date herewith by and among the Bank, Parent and Elavon (the
“Purchase Agreement”).

 

B.                                     Parent, the Bank and Elavon now desire to
enter into, in connection with the Purchase Agreement, a mutually beneficial
marketing relationship, as set forth herein.

 

THE AGREEMENT

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                                 Certain Defined Terms.  For purposes of this
Agreement, the following capitalized terms shall have the following meanings:

 

“Auxiliary Documents” has the meaning set forth in Section 2.1(a) hereof.

 

“Banking Services” means those banking services presently offered (or
contemplated during the term of this Agreement to be offered) by the Bank or
another Restricted Party to merchants.  Banking Services shall not include
(a) the Merchant Services presently offered by Elavon or (b) evolutions thereof
that are (i) offered by Elavon during the term of this Agreement, and
(ii) generally offered by other major merchant service providers.

 

“Cash Advance” has the meaning set forth in Section 3.1 hereof.

 

“Confidential Information” has the meaning set forth in Section 2.8 hereof.

 

“Contract Year” means each twelve (12) month period during the term of this
Agreement beginning with the twelve (12) month period commencing on the date
hereof.

 

--------------------------------------------------------------------------------


 

“Credit Card” means (i) a VISA card or other card bearing the symbol(s) of VISA
U.S.A., Inc. or VISA International, Inc., or (ii) a MasterCard card or other
card bearing the symbol(s) of MasterCard International Incorporated, or
(iii) any card bearing the symbols of any other Credit Card Association.

 

“Credit Card Associations” means (i) VISA U.S.A., Inc., (ii) VISA
International, Inc., (iii) MasterCard International Incorporated, or (iv) any
other Credit Card-sponsoring organization or association that hereafter
contracts with the Bank to settle Merchant sales transactions effected with its
Credit Cards, and any successor organization or association to any of the
foregoing.

 

“Credit Loss” means any loss, including but not limited to a chargeback,
resulting from or attributable to the failure by a Merchant to pay amounts owed
by it under a Merchant Agreement.

 

“Debit Card” means a card with a magnetic stripe bearing the symbol(s) of one or
more EFT Networks or Credit Card Associations which enables the holder to pay
for goods or services by authorizing an electronic debit to the cardholder’s
designated deposit account.

 

“Dues and Assessments” mean fees charged by the Payment Networks and retained by
the Payment Networks to fund their operations.  The fees consist of a percentage
of the total sales transaction as set by each Payment Network.

 

“Dynamic Currency Conversion (DCC)” means a service that allows a merchant to
offer international cardholders the option to pay in a local currency rather
than the currency applicable to the Credit Card used at the point-of-sale.

 

“ECS Rules” means all applicable principles and rules of the ECS associations,
and all rules, operating regulations, and guidelines for ECS transactions issued
by Elavon and/or Member from time to time, including without limitation, the
Electronic Funds Transfer Act, Regulation E of the United States Federal
Reserve, the NACHA Operating Regulations, as well as all amendments, changes,
and revisions made thereto from time to time.

 

“EFT Network” means electronic funds transfer networks such as Star Systems,
PULSE EFT Association, NYCE, and any other similar organizations or
associations, and any successor organizations or associations to any of the
foregoing.

 

“Electronic Benefit Transfer (EBT)” means a transaction where a Referred
Merchant issues benefits to a recipient in accordance with applicable electronic
benefit transfer policies and procedures, Payment Network Regulations and
applicable laws.

 

“Electronic Check Services (ECS)” means any transaction that involves a
purchase, reversal/void, decline, chargeback, and representment/resubmit
pursuant to the ECS Rules.

 

“Electronic Gift Card (EGC)” means a transaction where a Referred Merchant
accepts electronic gift cards, loyalty cards, or prepaid cards for purchases
made by customers of the Referred Merchant who hold such cards in accordance
with applicable electronic gift card terms and conditions, Payment Network
Regulations and applicable laws.

 

2

--------------------------------------------------------------------------------


 

“Financial Transaction Device” or “FTD” means any Credit Card, Debit Card or any
other financial transaction device, such as a stored value card, electronic
card, “smart” card, electronic check or other evolutionary financial transaction
device used for the purpose of obtaining credit or debiting consumer accounts
that is now or hereafter effected through transactions with merchants.

 

“Initial Term” has the meaning set forth in Section 5.1 hereof.

 

“Interchange” means the fee charged by the Payment Networks and remitted by the
Payment Networks to the card-issuing members.  The fee typically consists of a
percentage of the total sales transaction plus a per item fee, each as set by
each Payment Network.  The fee can vary based on the type of merchant, method of
authorization and other criteria stipulated by each Payment Network.

 

“Involuntary Bankruptcy Proceeding” with respect to a Person means that a case
or other proceeding shall be commenced against the person or any subsidiary of
such Person in any court of competent jurisdiction, or through any regulatory
agency or body, seeking (i) relief under the Bankruptcy Code of 1978, as
amended, or other federal bankruptcy laws (as now or hereafter in effect) or
under any other applicable laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, or any other similar conservatorship or receivership
proceeding instituted or administered by any regulatory agency or body.

 

“Licensed Marks” has the meaning set forth in Section 2.5 hereof.

 

“Member” means a financial institution (including, if and to the extent
permitted by the Payment Network Regulations, Elavon) that is a principal,
sponsoring, affiliate, or other member of the Payment Networks and, with respect
to any Merchant or Referred Merchant, means the member of the Payment Networks
that is a party to the Merchant Agreement with respect to such Merchant or
Referred Merchant, as may be designated from time to time by Elavon pursuant to
Section 2.4 hereof.

 

“Merchant” has the meaning set forth in the Purchase Agreement.

 

“Merchant Account Royalty” has the meaning set forth in Section 2.3(a) hereof.

 

“Merchant Agreement” means an agreement between (i) Elavon and/or the Bank (and
a Member), and (ii) a merchant, pursuant to which the merchant undertakes to
honor Financial Transaction Devices, and includes, without limitation, all
merchant agreements sold, assigned, conveyed and transferred to Elavon by the
Bank pursuant to the Purchase Agreement.

 

“Merchant Discount” means the fee charged to Referred Merchants for the
authorization, processing and settlement of Credit Card and Debit Card
transactions.  The fee typically consists of a percentage of the total sales
transaction volume of a Referred Merchant, as such percentage is agreed, plus a
per item fee.  The fee can vary based on the type of Referred Merchant, method
of authorization and other criteria stipulated by Elavon.

 

3

--------------------------------------------------------------------------------


 

“Merchant Services” means FTD processing services and other related products and
services, as provided by (or similar to the services provided by) Elavon and its
subsidiaries and affiliates from time to time.

 

“Net Sales Revenue” means, with respect to any Merchant or any Referred Merchant
and with respect to any given period of time, the Merchant Discount plus Other
Fee Revenue attributable to sales transactions by such Merchant or Referred
Merchant, as applicable, in which a customer utilizes a Credit Card, Debit Card
or other Financial Transaction Device, less Interchange, Dues and Assessments
and fees or adjustments due to third parties that are attributable to such
Merchant or Referred Merchant, as applicable, or any Financial Transaction
Device presented to such Merchant or Referred Merchant, as applicable; provided,
in no event will Net Sales Revenue be deemed to include revenue attributable to
Equipment.

 

“New Merchant Account Bonus” has the meaning set forth in Section 2.3(c) hereof.

 

“Other Fee Revenue” means revenue from the following fees to be included in the
calculation of Net Sales Revenue:  (i) monthly statement fee; (ii) monthly
minimum fee; (iii) authorization fees (including American Express, Diners,
Discover and JCB); (iv) debit transaction fees; (v) application fees; (vi) EGC;
(vii) ECS; (viii) DCC; (ix) EBT; and (x) chargeback fees; provided, in no event
will Other Fee Revenue be deemed to include revenue attributable to Equipment.

 

“Parent Entity” means any of Parent, the Bank, and their respective affiliates
and subsidiaries in existence from time to time.

 

“Payment Network” means any Credit Card Association, EFT Network or any other
organization or association that issues or sponsors a Financial Transaction
Device.

 

“Payment Network Regulations” means, collectively, the rules and regulations
promulgated by the Credit Card Associations, the EFT Networks or any other
Payment Networks, as applicable, including, without limitation, the ECS Rules.

 

“Person” means any of a natural person, corporation, partnership, firm,
association, limited liability company, trust, estate or other entity of any
kind.

 

“Referred Merchant” means a merchant referred to Elavon by the Bank pursuant to,
and during the term of this Agreement (including any extensions and renewals
hereof) that, as a result of such referral, enters into a Merchant Agreement
with Elavon and the Member.

 

“[CONFIDENTIAL TREATMENT REQUESTED]” means the [CONFIDENTIAL TREATMENT
REQUESTED] Referral Agreement and any merchant agreement entered into between
the Bank and any [CONFIDENTIAL TREATMENT REQUESTED] Merchant as of the date
hereof.

 

“[CONFIDENTIAL TREATMENT REQUESTED] Referral Agreement” means the Referral
Agreement, dated February 25, 2008, by and between [CONFIDENTIAL TREATMENT
REQUESTED] Partners and the Bank.

 

4

--------------------------------------------------------------------------------


 

“[CONFIDENTIAL TREATMENT REQUESTED] Merchants” means the Merchants that have
been referred to the Bank by [CONFIDENTIAL TREATMENT REQUESTED] Partners
pursuant to the [CONFIDENTIAL TREATMENT REQUESTED] Referral Agreement and that
have entered into merchant agreements with the Bank as of the date hereof in
connection with such referral, as more particularly set forth on Schedule 1.2 of
the Purchase Agreement.

 

“TIB” means TIB- The Independent BankersBank, a Texas banking corporation.

 

“TIB Agreement” means that certain Processing Service Agreement by and between
TIB and the Bank dated July 1, 2006, as amended.

 

“Underwriting Guidelines” has the meaning set forth in Section 2.1(b) hereof.

 

“Voluntary Bankruptcy Proceeding” with respect to any Person means that the
Person or any subsidiary of such Person shall (i) commence a voluntary case
under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other applicable laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts,
or any other similar conservatorship or receivership proceeding instituted or
administered by any regulatory agency or body, (iii) consent to or fail to
contest, in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other applicable laws or consent
to an Involuntary Bankruptcy Proceeding, (iv) apply for or consent to, or fail
to contest in a timely and appropriate manner, the appointment of, or the taking
of possession by, a trustee, receiver, custodian, liquidator or similar entity
of such Person or of all or any substantial part of its assets, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, (vii) make a
conveyance fraudulent as to creditors under any applicable law, or (viii) take
any corporate action for the purpose of effecting any of the foregoing.

 

1.2                                 Other Definitional Provisions.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to such terms in the Purchase Agreement.  Singular terms shall include
the plural, and vice versa, unless the context otherwise requires.  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement,
unless otherwise specified.  The term “including” shall mean “including without
limitation.”

 

ARTICLE II

 

MARKETING RELATIONSHIP; MERCHANT REFERRALS

 

2.1                                 Marketing; Referral of Merchants to Elavon.

 

(a)                                  The Bank will actively, and through the use
of all reasonable efforts, cooperate with Elavon, exclusively, in marketing
Merchant Services to merchants and prospective merchants (including the
customers of the Bank, but excluding the [CONFIDENTIAL TREATMENT REQUESTED]
Merchants for so long as the

 

5

--------------------------------------------------------------------------------


 

[CONFIDENTIAL TREATMENT REQUESTED] Merchants are parties or otherwise subject to
the [CONFIDENTIAL TREATMENT REQUESTED] Agreements).  Such marketing services and
assistance shall include, without limitation, the distribution by the Bank of
promotional and informational materials and supplies relating to the Merchant
Services conducted by Elavon and such other services and assistance as may
reasonably be requested by Elavon.  Elavon will provide the Bank access to all
merchant applications and merchant agreements to be used in connection with the
Merchant Services, including supplies for cash advances to be effected by the
Bank.  The Bank covenants and agrees that it will only use and provide to
merchants the applications and merchant agreements, and advertising, marketing,
promotional and other related materials (collectively, “Auxiliary Documents”),
supplied by or at the direction of, or approved in writing in advance, by
Elavon.  From time to time at the reasonable request of Elavon, the Bank will
provide enhanced promotional services or opportunities to or on behalf of Elavon
such as the provision of sales or marketing personnel or employee incentives. 
Further, the Bank shall provide to Elavon such office space at the Bank’s
locations as reasonably requested by Elavon, and as agreed by the Bank.

 

(b)                                 The Bank agrees to refer exclusively to
Elavon any merchants, financial institutions, independent sales organizations,
or other associations, institutions, organizations, entities, or other Persons
that inquire about, request, or otherwise evidence an interest, to the Bank’s
knowledge, in Merchant Services (including any potential merchants referred to
the Bank pursuant to the [CONFIDENTIAL TREATMENT REQUESTED] Referral Agreement
after the date hereof).  All such referrals shall be communicated to Elavon by
the Bank in a manner to be mutually agreed upon by the parties hereto.  Upon any
such merchant referral, Elavon shall process such referral and corresponding
merchant application in accordance with its practices and procedures, and
otherwise in accordance with the credit policy, risk and underwriting guidelines
then in effect for each of Elavon and the Member (collectively, the
“Underwriting Guidelines”).  If the referred merchant meets the Underwriting
Guidelines, or if Elavon otherwise desires, then Elavon may attempt, in its sole
discretion, to enter into a Merchant Agreement, and arrange for the Member to
enter into a Merchant Agreement, with such merchant providing for the
performance of such Merchant Services by Elavon.  If Elavon determines that it
does not desire to enter into a Merchant Agreement with any such referred
merchant (including after the process described in Section 2.2), Elavon shall
provide written notice of such election to the Bank, and upon receipt of such
notice the Bank shall be free to refer such merchant to another provider of
Merchant Services, and such referral shall not be construed as a breach of this
Agreement or the Non-Competition Agreement.  Upon the reasonable request of
Elavon, the Bank agrees to enforce all of their available rights with regard to
the TIB Agreement or any other permitted successor agreement entered into
pursuant to Section 2.11 below, between the Bank, on the one hand, and any
third-party provider of Merchant Services, on the other hand.

 

(c)                                  For the purposes of this Section 2.1, and
subject at all times to the provisions of Article VI, the defined term “Bank”
shall include the Bank and any other Parent Entities that now or in the future
provide banking services.

 

6

--------------------------------------------------------------------------------


 

2.2                                 Subsidies/Credit Enhancements.

 

(a)                                  If the Bank refers to Elavon a merchant who
desires to receive Merchant Services and meets the Underwriting Guidelines, but
such referred merchant is unwilling to offer discount revenue at a rate Elavon
would otherwise require, then the Bank shall have the right (exercisable in its
sole discretion), but not the obligation, to offer to subsidize such discount
revenue by payment to Elavon of such amounts as Elavon may require.  The Bank
must agree to any such subsidy in writing in the form and upon such terms as are
acceptable to Elavon; provided, however, that in no event shall Elavon or the
Member be obligated to enter into a Merchant Agreement with any referred
merchant with respect to whom the Bank has offered such a subsidy.

 

(b)                                 In the event Elavon or the Member declines
to enter into a Merchant Agreement with any referred merchant in accordance with
Section 2.1(b), the Bank shall have the right (exercisable in its sole
discretion), but not the obligation, to offer to Elavon and the Member such
assurances and guarantees (including indemnification and/or credit
enhancements), as may be requested by Elavon or the Member, providing neither
Elavon nor the Member will incur or suffer any losses associated with the
acceptance of such referred merchant; provided, however, that in no event shall
Elavon or the Member be obligated to enter into a Merchant Agreement with any
referred merchant with respect to whom the Bank has offered such assurances or
guarantees. In the event that the Bank elects not to offer such assurances and
guarantees to Elavon and the Member pursuant to this Section 2.2(b), the Bank
shall provide Elavon with written notice of such election.  After delivery to
Elavon and the Member of such notice, or, if applicable, after Elavon has
elected in writing not to enter into a Merchant Agreement with any referred
merchant with respect to whom the Bank has offered such assurances or
guarantees, the Bank may refer such merchant to another provider of Merchant
Services, and such referral shall not be construed as a breach of this Agreement
or the Non-Competition Agreement.

 

2.3                                 Payment of Royalties; New Merchant Account
Bonus.

 

(a)                                  During the term of this Agreement
(including any extensions or renewals hereof), and with respect to each Merchant
and each Referred Merchant, Elavon shall pay to the Bank a royalty of
[CONFIDENTIAL TREATMENT REQUESTED] processed through Elavon’s network by such
Merchant or Referred Merchant (the “Merchant Account Royalty”), plus a flat,
one-time fee of [CONFIDENTIAL TREATMENT REQUESTED] for each Referred Merchant
that is activated by Elavon and commences processing Credit Card, Debit Card or
other FTD transactions through Elavon (each a “Referral Fee” and collectively,
the “Referral Fees”).  Notwithstanding the foregoing, the Bank and Elavon
acknowledge and agree that during the “Transition Period” (as such term is
defined in the Purchase Agreement) and only during the Transition Period, the
Merchant Account Royalty payable with respect to the Merchants (but excluding
the Merchant Account Royalty payable with respect to the Referred Merchants)
shall be paid pursuant to and in accordance with Section 3.3 of the Purchase
Agreement and not pursuant to this Section 2.3(a).

 

7

--------------------------------------------------------------------------------


 

(b)                                 The Merchant Account Royalty and Referral
Fees shall be calculated on a calendar month basis and shall be paid, in
arrears, within thirty (30) days of the end of each calendar month with respect
to which the Merchant Account Royalty and Referral Fees are due hereunder.

 

(c)                                  The Bank shall be eligible to be paid a
yearly bonus (the “New Merchant Account Bonus”) in respect of each Contract Year
based on the number of merchants that became Referred Merchants, were activated
by Elavon and commenced processing Credit Card, Debit Card or other FTD
transactions through Elavon during such Contract Year.  The New Merchant Account
Bonus, if any, shall be paid within ninety (90) days after the end of the
applicable Contract Year.  For each Contract Year, the New Merchant Account
Bonus shall be determined as follows:

 

Number of Referred
Merchants During A
Contract Year

 

Amount of New
Merchant Account
Bonus

0

 -

50

 

[CONFIDENTIAL TREATMENT REQUESTED]

50

 -

75

 

[CONFIDENTIAL TREATMENT REQUESTED]

76

 -

100

 

[CONFIDENTIAL TREATMENT REQUESTED]

101

 

Or more

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

For purposes of example only, if the number of merchants that became Referred
Merchants during the Contract Year beginning on the date hereof and ending one
year from the date hereof [CONFIDENTIAL TREATMENT REQUESTED], then the Bank
shall be entitled to a New Merchant Account Bonus of [CONFIDENTIAL TREATMENT
REQUESTED], which would be paid no later than ninety (90) days after the date
that is one year from the date hereof.

 

(d)                                 The parties hereby acknowledge and agree
that, unless and until Elavon exercises its rights under Section 2.11 hereof,
the TK Global Merchants shall not be subject to the provisions of Section 2.3 of
this Agreement and shall not be deemed Merchants or Referred Merchants for
purposes of this Agreement.

 

2.4                                Ownership of Merchant Agreements.  Each of
Elavon, the Bank and Parent acknowledges and agrees that any merchant that is a
party to a Merchant Agreement does and shall have a direct business relationship
with Elavon.  Subject to the Payment Network Regulations, and notwithstanding
the Bank being a party to any such Merchant Agreement, or anything to the
contrary in any Merchant Agreement, Elavon does and shall own, administer and

 

8

--------------------------------------------------------------------------------


 

control the Merchant Agreements and the relationship created thereby (such
control shall include, without limitation, decisions regarding the continuance,
amendment, assignment or termination of such Merchant Agreement).  The Bank
acknowledges and agrees that, with respect to any Merchant Agreement to which
the Bank is a party, the Bank shall, upon the request of Elavon in Elavon’s sole
discretion, and with respect to any Merchant or Referred Merchant designated by
Elavon, assign to Elavon and the Member all of the Bank’s rights and obligations
with respect to the Merchant Agreement relating to such Merchant or Referred
Merchant.  Upon any such request, the Bank agrees to execute all instruments and
documents as may reasonably be requested by Elavon in order to effectuate the
assignment of such rights and obligations.  The Bank also agrees that Elavon may
designate, redesignate, or substitute any financial institution to serve as the
Member with respect to any merchant that is a party to a Merchant Agreement and
the sponsorship of the Bank’s activity hereunder.  The Bank agrees to take such
steps as may reasonably be requested by Elavon to effect any such change in the
Member.

 

2.5                                Use of Bank’s Licensed Marks.  The Bank
hereby grants to Elavon a limited, non-exclusive, non-transferable, royalty-free
license, during the term of this Agreement (including any extensions and
renewals hereof), to use the Bank’s name and other trademarks and service marks
identified on Schedule 2.5 attached hereto (the “Licensed Marks”) on FTD
transaction slips, in merchant agreements, and in such other Auxiliary Documents
furnished to merchants or to prospective merchants to the extent: (i) required
by applicable provisions of the Payment Network Regulations; and (ii) as
reasonably requested by Elavon.  Notwithstanding any termination of such
license, the parties acknowledge that they shall not be obligated to recall or
retrieve any information, media or document previously distributed on behalf of
the Merchant Business conducted hereunder.

 

2.6                                Servicing and Monitoring of Merchant Bank
Card Accounts.  The parties hereto agree that all merchant bank card accounts of
Merchants and Referred Merchants shall be serviced as follows:

 

(a)                                  Each Referred Merchant and Merchant shall
maintain a designated deposit account or accounts at the Bank or another
depository institution approved by Elavon and the Member.  The Member shall be
permitted access to any funds in such account to the extent funds are needed to
fund fees, assessments, charge-backs, returned items or any other obligations of
a Referred Merchant or Merchant to Elavon, the Member, the Payment Networks, or
any FTD issuing bank or account holder.

 

(b)                                 The Bank shall use commercially reasonable
efforts to assist Elavon in its efforts to monitor the business activities and
deposit accounts of Referred Merchants and Merchants and shall notify Elavon
immediately of any information of which the Bank becomes aware that indicates
that a Referred Merchant or Merchant is experiencing financial difficulty or
engaging in improper conduct or violating the rules, regulations or procedures
of the Payment Networks, Elavon or the Member.  The Bank shall comply with all
reasonable requests of Elavon and the Member to conduct investigations, supply
information or perform any other act or thing relating to investigating Merchant
or Referred Merchant activities and condition.  On a monthly basis during the
term of this

 

9

--------------------------------------------------------------------------------


 

Agreement, Elavon shall provide a list to the Bank of those Merchants and
Referred Merchants that have terminated their Merchant Agreements with Elavon.

 

(c)                                  If the Bank accepts or continues to accept
paper deposits evidencing FTD transactions from merchants, and/or provides
over-the-counter funding in connection therewith, it shall do so only with
respect to merchants whose Merchant Agreements permit paper deposits.  Further,
the Bank shall comply in all respects with the Payment Network Regulations, the
practices and procedures of Elavon, and the reasonable instructions of Elavon in
connection therewith.

 

2.7                                Payment Network Licensing.  The Bank shall,
to the extent required by the rules and regulations of the Payment Networks,
obtain and maintain such memberships or licenses with the Payment Networks
during the term of this Agreement (including any extensions and renewals hereof)
as are necessary for Elavon and the Bank to fully perform their obligations
hereunder.  The Bank hereby covenants and agrees to comply in all respects with
the rules and regulations promulgated by the Payment Networks necessary for the
Bank to perform its obligations hereunder.

 

2.8                                Confidentiality.

 

(a)                                  Elavon, the Bank and Parent acknowledge
that, in the performance of the obligations of each of Elavon, the Bank and
Parent under this Agreement, each of the parties will be in possession of
confidential and proprietary information of the other parties and of Merchants
and Referred Merchants, including customer lists and customer information,
customer account numbers and account documentation, the status of any account,
pricing information, computer access codes, instruction and/or procedural
manuals, business and financial plans, the Operative Documents, and any other
data or information in the possession of Elavon, the Bank or Parent which is
competitively sensitive and not generally known to the public (“Confidential
Information”).  Elavon, the Bank and Parent also acknowledge that each of the
parties has an obligation to protect and maintain the confidentiality of such
Confidential Information.  Each of Elavon, Bank and Parent agree to use all
reasonable efforts to maintain the confidentiality of such Confidential
Information and to not disclose such Confidential Information for any purpose
other than to the extent necessary for the performance of the obligations
contemplated under this Agreement, the Merchant Agreements, and the Merchant
Services conducted in connection herewith and therewith.  Without limiting the
generality of the foregoing, the Bank and Parent shall not disclose such
Confidential Information to TIB or any other third-party processor, other than
(i) such Confidential Information as may already be in TIB’s possession by
virtue of its existing relationship with the Bank, (ii) such Confidential
Information as may be necessary for TIB or other processor to perform the
activities contemplated by Article III of the Purchase Agreement, or (iii) such
Confidential Information that relates to (A) Excluded Merchants,
(B) [CONFIDENTIAL TREATMENT REQUESTED] Merchants, and (C) merchants referred by
the Bank to TIB or such other processors in compliance with Sections 2.1(b) and
2.2(b) hereof.  Each party shall use all reasonable efforts to inform its
employees, agents, representatives and independent contractors of the
confidential nature of the Confidential Information and to cause them to comply
with the terms of this Section 2.8.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Bank and Elavon acknowledge and agree that
the restrictions contained in this Section 2.8 shall not apply to any
disclosures of such Confidential Information by Elavon or the Bank, as
applicable, in connection with, or as may be required relating to (a) the
provision by Elavon of Merchant Services under this Agreement or the other
Operative Documents, or otherwise in connection with Elavon’s or the Bank’s
performance of their respective obligations hereunder or thereunder, (b) such
disclosure as may be required by applicable law or regulation or Payment Network
Regulations, (c) such disclosure as is contained in or required to prepare any
financial statements (including the notes thereto), (d) appropriate or necessary
disclosure to banking authorities or regulators, including as may result from
Elavon’s status as an affiliate of U.S. Bancorp or another bank, or
(e) disclosure to U.S. Bancorp’s Corporate and Compliance Units.  The covenants
contained in this Section 2.8 shall survive for the duration of this Agreement
and a period of three (3) years after the termination or expiration hereof.

 

(b)                                 Further, each of Elavon, the Bank and Parent
agrees to comply with the applicable provisions of the Gramm-Leach-Bliley Act of
1999 (Public Law 106-102, 113 Stat. 1138), as it may be amended from time to
time, and the rules and regulations promulgated thereunder (collectively, the
“Act”). The Act imposes certain obligations on financial institutions with
respect to the confidentiality and non-disclosure of consumers’ Nonpublic
Personal Information (as defined in the Act) provided to such financial
institutions. The parties recognize that due to the business nature of this
Agreement, which relates to the provision of transaction processing services to
merchants, most, if not all, of the information transferred pursuant to this
Agreement will not be Nonpublic Personal Information. Nonetheless, each of
Elavon, the Bank and Parent recognizes its obligations under the Act with regard
to any Nonpublic Personal Information transferred pursuant to this Agreement and
will comply with the applicable provisions of the Act with regard to any such
information.

 

(c)                                  If Elavon, the Bank or Parent breaches its
duties under this Section 2.8, the parties agree that the nonbreaching party
will suffer irreparable harm and the total amount of monetary damages therefor
will be impossible to calculate and will therefore be an inadequate remedy. 
Accordingly, the parties agree that the nonbreaching party shall be entitled to
temporary and permanent injunctive relief against the breaching party, its
employees, agents, representatives, or independent contractors, and the other
rights and remedies to which any of them may be entitled at law, in equity and
under this Agreement.

 

2.9                                Non-Competition Agreement.  The parties
hereto acknowledge and agree that in connection with the Purchase Agreement and
this Agreement, the parties have entered into the Non-Competition Agreement of
even date herewith and that any assignment of this Agreement by the Bank or
Parent shall also be deemed to be an assignment of the Non-Competition
Agreement.  Further, the failure of any such assignee to expressly assume the
Non-Competition Agreement shall be deemed a breach of this Agreement and the
Non-Competition Agreement.

 

2.10                          Sale of Bank.  Each of the Bank and Parent
acknowledges and agrees that the provisions of this Agreement and the
Non-Competition Agreement shall apply to each of the

 

11

--------------------------------------------------------------------------------


 

Bank and Parent and to any purchaser, transferee, or assignee (a “Successor
Entity”), of all or substantially all of the Bank’s or Parent’s respective
assets or any portion of the Bank’s branches.  The failure of a Successor Entity
to expressly assume this Agreement and the Non-Competition Agreement shall be
deemed a breach of this Agreement and the Non-Competition Agreement.

 

2.11                          Sale of TK Global Merchants.  If, during the term
of this Agreement, the Bank desires to sell, transfer, assign or otherwise
change the merchant processor of the [CONFIDENTIAL TREATMENT REQUESTED]
Agreements or any of the [CONFIDENTIAL TREATMENT REQUESTED] Merchants, the Bank
shall provide written notice to Elavon of such desire and shall provide Elavon
an exclusive negotiation period of sixty (60) days, during which the Bank shall
negotiate in good faith with Elavon regarding the purchase or provision of
merchant processing services, as applicable, by Elavon of the [CONFIDENTIAL
TREATMENT REQUESTED] Agreements and the [CONFIDENTIAL TREATMENT REQUESTED]
Merchants.  If, following such negotiation period, Elavon and the Bank cannot
reach agreement on the terms on which Elavon would purchase the [CONFIDENTIAL
TREATMENT REQUESTED] Agreements or otherwise provide Merchant Services to the
applicable [CONFIDENTIAL TREATMENT REQUESTED] Merchants, then the Bank shall be
free to sell the [CONFIDENTIAL TREATMENT REQUESTED] Agreements to, or otherwise
conclude alternate processing arrangements with, a third party, and such sale or
arrangement shall not be construed as a breach of this Agreement or the
Non-Competition Agreement.

 

2.12                          Service Levels.

 

(a)                                  During the term of this Agreement, Elavon
shall comply with the service levels set forth on Schedule 2.12 (the “Service
Levels”).

 

(b)                                 The Bank and Elavon acknowledge and agree
that the Bank’s right to terminate this Agreement in connection with or arising
out of Elavon’s failure to comply with the Service Levels is set forth
exclusively in this Section 2.12(b).

 

(c)                                  Failure by Elavon to meet or exceed any of
the Service Levels shall not constitute an uncured default of a material
obligation of Elavon under Section 5.3(a) hereof unless and until such failure
constitutes a “Persistent and Critical Service Failure,” as defined below.  A
“Persistent and Critical Service Failure” will constitute an uncured default of
a material obligation of Elavon under Section 5.3(a) hereof, and, as such, will
be grounds for termination of this Agreement pursuant to Section 5.3(a), except
that none of the cure periods in such Section 5.3(a) shall be applicable.

 

(d)                                 In the event that Elavon fails to meet or
surpass at least [CONFIDENTIAL TREATMENT REQUESTED] Service Levels listed on
Schedule 2.12 in any calendar quarter during the term hereof (any such failure,
a “Service Failure”), such calendar quarter shall be deemed an
“Under-Performance Period,” and Elavon shall give the Bank notice thereof, and
shall otherwise promptly take commercially reasonable efforts to address and
remedy all such Service Failures that contributed to such Under-Performance
Period.

 

12

--------------------------------------------------------------------------------


 

(e)                                  In the event of [CONFIDENTIAL TREATMENT
REQUESTED], Elavon shall give the Bank notice thereof and, in addition to its
obligations set forth in Section 2.12(b)(ii) above, shall be available for daily
or weekly calls, at the Bank’s discretion, to address, monitor and remedy such
Service Failures.

 

(f)                                    Thereafter, in the event of [CONFIDENTIAL
TREATMENT REQUESTED] such circumstance shall be deemed a “Persistent and
Critical Service Failure” which shall be grounds for termination of this
Agreement pursuant to the procedure set forth in Section 5.3(a) without
reference to any of the cure periods provided therein; provided, that if the
Bank does not elect to terminate this Agreement pursuant to
Section 5.3(a) within sixty (60) days of the occurrence of such Persistent and
Critical Service Failure, then such right shall lapse unless and until another
Persistent and Critical Service Failure occurs.

 

2.13                          Non-Solicitation.  During the term of this
Agreement, Elavon will not solicit and will not facilitate the solicitation by
its affiliates of, Merchants or Referred Merchants for the provision of Banking
Services by any party other than the Bank, including by the use of Bank’s or
Parent’s Confidential Information.

 

2.14                          Loaner Terminals.  For the term of this Agreement,
Elavon shall provide the Bank with up to five (5) working credit card terminals,
which terminals are to be loaned out temporarily to Merchants and Referred
Merchants, as needed.  The brand, model and specifications of such terminals
provided by Elavon shall be chosen by Elavon in its sole discretion.

 

ARTICLE III

 

CASH ADVANCES

 

3.1                                Cash Advance Procedure.  During the term of
this Agreement (including any extensions or renewals hereof), the Bank will
continue to make advances of cash (“Cash Advances”) to holders of Financial
Transaction Devices in accordance with the Payment Networks Regulations and
Elavon’s procedures, and shall cause all records of such Cash Advances to be
delivered to Elavon in accordance with such terms and conditions as Elavon may
reasonably request, the Payment Network Regulations and Elavon’s procedures, and
shall otherwise fulfill its obligations pursuant to this Section 3.1.  During
the term of this Agreement (including any extensions or renewals hereof), the
Bank shall use Elavon and the Member as the exclusive processor of Cash Advances
made by the Bank.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

4.1                                Representations and Warranties of the Bank. 
The Bank represents and warrants to Elavon as follows:

 

(a)                                  The Bank is a duly organized bank, validly
existing and in good standing under the laws of the State of California.  The
Bank has full power and authority to carry

 

13

--------------------------------------------------------------------------------


 

on its business as it is now being conducted and to own and operate its
properties and assets.

 

(b)                                 The Bank has all requisite power and
authority to enter into, adopt and perform all of its obligations under the
Alliance Documents.  The execution, adoption and delivery of the Alliance
Documents have been duly and validly authorized by all necessary corporate
action on the part of the Bank, and upon execution and delivery by the other
parties hereto and thereto, the Alliance Documents will constitute a legal,
valid and binding obligation of the Bank, enforceable against the Bank in
accordance with their terms.

 

(c)                                  Neither the execution and delivery by the
Bank of the Alliance Documents nor the performance of the Alliance Documents by
the Bank will violate any applicable law, rule or regulation.  The performance
of the Alliance Documents by the Bank will not violate the Bank’s charter or
by-laws, or any contract or other instrument to which it is a party or by which
it is bound and will not violate any outstanding judgment, order, injunction,
law, rule or regulation to which it is subject.

 

(d)                                 There are no actions, suits, claims,
governmental investigations or proceedings instituted, pending or, to the
knowledge of the Bank, threatened against the Bank or against any asset,
interest or right of the Bank, that would, if determined adversely to the Bank,
have a material adverse effect on the Bank or would materially adversely affect
the ability of the Bank to perform its obligations under the Alliance Documents.

 

(e)                                  The Bank has not received written notice
from any federal, state or other governmental agency or regulatory body
indicating that such agency or regulatory body would oppose or not grant or
issue its consent or approval, if required, with respect to the transactions
contemplated by the Alliance Documents.

 

4.2                                Representations and Warranties of Parent. 
Parent represents and warrants to Elavon as follows:

 

(a)                                  Parent is a duly organized corporation,
validly existing and in good standing under the laws of the State of
California.  Parent has full power and authority to carry on its business as it
is now being conducted and to own and operate its properties and assets.  Parent
owns one hundred percent (100%) of the issued and outstanding capital stock of
the Bank.

 

(b)                                 Parent has all requisite power and authority
to enter into, adopt and perform all of its obligations under the Alliance
Documents.  The execution, adoption and delivery of the Alliance Documents have
been duly and validly authorized by all necessary corporate action on the part
of Parent, and upon execution and delivery by the other parties hereto and
thereto, the Alliance Documents will constitute a legal, valid and binding
obligation of Parent.

 

(c)                                  Neither the execution and delivery by
Parent of the Alliance Documents nor the performance of the Alliance Documents
by Parent will violate any applicable law,

 

14

--------------------------------------------------------------------------------


 

rule or regulation.  The performance by Parent of its obligations under the
Alliance Documents will not violate Parent’s charter or by-laws, or any contract
or other instrument to which it is a party or by which it is bound and will not
violate any outstanding judgment, order, injunction, law, rule or regulation to
which it is subject.

 

(d)                                 There are no actions, suits, claims,
governmental investigations or proceedings instituted, pending or, to the
knowledge of Parent, threatened against Parent or against any asset, interest or
right of Parent, that would, if determined adversely to Parent, have a material
adverse effect on Parent or would materially adversely affect the ability of
Parent to perform its obligations under the Alliance Documents.

 

(e)                                  Parent has not received written notice from
any federal, state or other governmental agency or regulatory body indicating
that such agency or regulatory body would oppose or not grant or issue its
consent or approval, if required, with respect to the transactions contemplated
by the Alliance Documents.

 

4.3                                Representations and Warranties of Elavon. 
Elavon represents and warrants to the Bank and Parent as follows:

 

(a)                                  Elavon is a duly organized corporation,
validly existing and in good standing under the laws of the State of Georgia. 
Elavon has full power and authority to carry on its business as it is now being
conducted and to own and operate its properties and assets.

 

(b)                                 Elavon has all requisite power and authority
to enter into, adopt and perform all of its obligations under the Alliance
Documents.  The execution, adoption and delivery of the Alliance Documents have
been duly and validly authorized by all necessary corporate action on the part
of Elavon, and upon execution and delivery by the other parties hereto and
thereto, the Alliance Documents will constitute a legal, valid and binding
obligation of Elavon, enforceable against it in accordance with their terms.

 

(c)                                  Neither the execution and delivery by
Elavon of the Alliance Documents nor the performance of the Alliance Documents
by Elavon will violate any applicable law, rule or regulation.  The performance
of the Alliance Documents by Elavon will not violate Elavon’s articles of
incorporation or by-laws, or any contract or other instrument to which it is a
party or by which it is bound and will not violate any outstanding judgment,
order, injunction, law, rule or regulation to which it is subject.

 

(d)                                 There are no actions, suits, claims,
governmental investigations or proceedings instituted, pending or, to the
knowledge of Elavon, threatened against Elavon or against any asset, interest or
right of Elavon, that would, if determined adversely to Elavon, have a material
adverse effect on Elavon or would materially adversely affect the ability of
Elavon to perform its obligations under the Alliance Documents.

 

(e)                                  Elavon has not received notice from any
federal, state or other governmental agency or regulatory body indicating that
such agency or regulatory body would oppose or not grant or issue its consent or
approval, if required, with respect to the transactions contemplated by the
Alliance Documents.

 

15

--------------------------------------------------------------------------------


 

ARTICLE V

 

TERM AND TERMINATION

 

5.1                                Term.  The term of this Agreement shall
extend for an initial term of ten (10) years from the date hereof (the “Initial
Term”), and shall thereafter be automatically extended for consecutive two-year
renewal terms, provided that neither the Bank nor Elavon gives written notice to
the other of its intent not to renew not less than one hundred eighty (180) days
prior to the expiration of the Initial Term or any renewal term.

 

5.2                                Termination by Elavon.  In the event that:

 

(a)                                  the Bank defaults in the performance of any
of its material obligations under this Agreement, and fails to cure such default
within 30 days after written notice (which notice indicates that Elavon may
terminate this Agreement pursuant to this Section 5.2(a) if such default is not
cured as provided herein) and demand for cure by Elavon; provided, however, if,
upon receipt of such written notice, the Bank promptly commences and diligently
pursues the cure to completion as soon as reasonably possible, then such 30-day
period shall be extended for the period of time which is reasonably necessary to
cure the default, but in no event more than three months after such written
notice; provided, further, that in the event such default remains uncured after
the passage of the time period specified herein, that a second notice shall have
been sent to the chief executive officer of the Bank notifying such officer of
such uncured default and stating that Elavon intends to terminate the Agreement
pursuant to this Section 5.2(a) within ten (10) days thereafter unless the
default is cured within ten (10) days of the Bank’s receipt of such notice; and
provided, further, that in the event the Bank disputes that fact (or the fact
that the default is a default of a “material obligation”), then the provisions
of Section 8.13 shall have been complied with and any such dispute resolved as
provided therein; or

 

(b)                                 any material amount due and payable to
Elavon by the Bank under this Agreement is not paid within fifteen (15) days
after the Bank receives written notice (which notice indicates that Elavon may
terminate this Agreement pursuant to this Section 5.2(b) if such non-payment is
not cured as provided herein) of such non-payment, and demand for cure;
provided, however, that in the event such non-payment remains uncured after the
passage of the time period specified herein, that a second notice shall have
been sent to the chief executive officer of Parent or the Bank notifying such
officer of such uncured non-payment and stating that Elavon intends to terminate
the Agreement pursuant to this Section 5.2(b) within ten (10) days thereafter
unless the default is cured within ten (10) days of the Bank’s receipt of such
notice; and provided, further, that in the event the Bank disputes that fact (or
the fact that such non-payment is of a “material” amount), then the provisions
of Section 8.13 shall have been complied with and any such dispute resolved as
provided therein;

 

(c)                                  there occurs a Voluntary Bankruptcy
Proceeding or an Involuntary Bankruptcy Proceeding with respect to Parent or the
Bank; or

 

16

--------------------------------------------------------------------------------


 

(d)                                 the Bank fails to provide notice to Elavon
prior, where such prior notice is practicable and in compliance with applicable
laws, to any adverse action by the California Department of Financial
Institutions, the Federal Deposit Insurance Corporation (“FDIC”) or any other
governmental entity including without limitation, the appointment of the
California Department of Financial Institutions, the FDIC or any other
governmental entity as conservator or receiver of the Bank that (i) is (A) final
and non-appealable or, (B) after good faith consultation between the Bank,
Parent and Elavon, is reasonably determined by all of them to not, without
unreasonable effort and expense, be likely to be reversed, and (ii) would have a
material, sustained and adverse effect on Parent’s and the Bank’s ability to
perform their obligations under this Agreement.

 

then, in any such case, Elavon, at its option, may terminate this Agreement
immediately upon written notice to Parent and the Bank.

 

5.3                                Termination by the Bank.  In the event that:

 

(a)                                  Elavon defaults in the performance of any
of its material obligations under this Agreement and fails to cure such default
within thirty (30) days after written notice (which notice indicates that the
Bank may terminate this Agreement pursuant to this Section 5.3(a) if such
default is not cured as provided herein) and demand for cure by the Bank;
provided, however, if, upon receipt of such written notice, Elavon promptly
commences and diligently pursues the cure to completion as soon as reasonably
possible, then such 30-day period shall be extended for the period of time which
is reasonably necessary to cure the default, but in no event more than three
months after such written notice; provided, further, that in the event such
default remains uncured after the passage of the time period specified herein,
that a second notice shall have been sent to the chief executive officer of
Elavon notifying such officer of such uncured default and stating that the Bank
intends to terminate the Agreement pursuant to this Section 5.3(a) within
ten (10) days thereafter unless the default is cured within ten (10) days of
Elavon’s receipt of such notice; and provided, further, that in the event Elavon
disputes that fact (or the fact that the default is a default of a “material
obligation”), then the provisions of Section 8.13 shall have been complied with
and any such dispute resolved as provided therein; or

 

(b)                                 any material amount due and payable to the
Bank by Elavon under this Agreement is not paid within fifteen (15) days after
Elavon receives written notice (which notice indicates that the Bank may
terminate this Agreement pursuant to this Section 5.3(b) if such non-payment is
not cured as provided herein) of such non-payment, and demand for cure;
provided, however, that in the event such non-payment remains uncured after the
passage of the time period specified herein, that a second notice shall have
been sent to the chief executive officer or chief operating officer of Elavon
notifying such officer of such uncured non-payment and stating that the Bank
intends to terminate the Agreement pursuant to this Section 5.3(b) within ten
days thereafter unless the default is cured within ten (10) days of Elavon’s
receipt of such notice; and provided, further, that in the Elavon disputes that
fact (or the fact that such non-payment is of a “material” amount), then the
provisions of Section 8.13 shall have been complied with and any such dispute
resolved as provided therein; or

 

17

--------------------------------------------------------------------------------


 

(c)                                  there occurs a Voluntary Bankruptcy
Proceeding or an Involuntary Bankruptcy Proceeding with respect to Elavon;

 

then, in any such case, the Bank, at its option, may terminate this Agreement
immediately upon written notice to Elavon.

 

5.4                                 Effect of Termination.

 

(a)                                  Upon termination or expiration of this
Agreement, (i) the Merchant Account Royalty shall cease and Elavon shall pay to
the Bank any New Merchant Account Royalties, and reimbursements for expenses
then accrued and properly payable under this Agreement, (ii) each of Parent and
the Bank will return to Elavon all materials in their possession provided by
Elavon or the Member, (iii) Elavon shall return to Parent and the Bank all
materials in its possession provided by Parent or the Bank (which in no event
shall include any of the Assets Sold), and shall discontinue all uses of the
Licensed Marks, (iv) Elavon and the Member shall retain all right, title and
interest in and to the Merchant Agreements and Parent and the Bank shall have no
interest in such Merchant Agreements, and (v) if a merchant that is party to a
Merchant Agreement maintains with the Bank a demand deposit account, the Member
shall retain the right to charge such account pursuant to the terms of the
applicable Merchant Agreement.

 

(b)                                 Notwithstanding the exercise by any party of
its rights under this Article V, no termination of this Agreement shall relieve
any of the parties hereto of its liability for the payment or performance of any
obligation accrued prior to the effective date of such termination (including
any indemnification obligation arising hereunder, whether or not notice of such
indemnification claim has been given before such termination).

 

(c)                                  Notwithstanding the expiration or
termination of this Agreement by any party hereto pursuant to this Article V or
otherwise, the Bank shall cooperate with Elavon and shall promptly execute any
and all documents and instruments reasonably requested by Elavon in order to
effectuate an orderly transition of (i) the Merchant Services provided to any
Merchant or Referred Merchant, and (ii) any Member responsibilities held by the
Bank in connection herewith or therewith (as contemplated by Section 2.4
hereof).

 

(d)                                 The Bank and Parent each acknowledge and
agree that due to the anticipated long term nature of this Agreement, a material
breach of this Agreement by the Bank, including any repudiation or action that
has the same or similar effect as a repudiation by the Bank or any successor in
interest to the Bank (a “Material Breach”), including without limitation the
California Department of Financial Institutions, FDIC or any other governmental
entity that is appointed conservator or receiver of the Bank, would cause Elavon
to suffer considerable damages, the amount of which would be difficult or
impossible to estimate.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VI

 

BANK TRANSACTIONS

 

6.1                                 Generally.

 

(a)                                  The Bank (for purposes of this Article VI,
the defined term “Bank” shall be deemed to include any Parent Entity, as the
context may require), and Elavon understand and agree that the Bank and/or other
Parent Entities may, from time to time, consummate transactions (for purposes of
this Article VI, a “Transaction”) with other financial institutions or other
persons or entities (a “Third Party”), through stock or asset acquisition,
merger, consolidation, or otherwise, where such Third Party (i) owns a merchant
portfolio, and/or (ii) owns bank branches that may be used as a
marketing/distribution channel for Merchant Services, and/or (iii) otherwise
engages in Merchant Services (any such portfolio, and/or bank branch
marketing/distribution channel, and/or other engagement in Merchant Services,
being referred to herein as a “New Portfolio”).

 

(b)                                 For purposes of this Article VI, any
independent, unrelated and unaffiliated Third Party that acquires the Bank in a
Change in Control, or acquires all or substantially all of the assets of the
Bank, shall be deemed a “Specified Third Party” hereunder and the New Portfolio
of the Specified Third Party immediately prior to consummation of such
Transaction shall be deemed a “Specified Portfolio” hereunder.  For purposes
hereof, “Change in Control” means any of the following: (i) a merger or
consolidation or any similar transaction by any “person” or “group” (as such
terms are defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) which would cause such person or group to become the beneficial owner
of securities representing 50% or more of the voting power of the Bank, (ii) a
purchase, lease or other acquisition of all or substantially all of the assets
of the Bank, (iii) a purchase or other acquisition of “beneficial ownership” of
the Bank by any “person” or “group” (as such terms are defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended), including
by way of merger, share exchange or otherwise, which would cause such person or
group to become the beneficial owner of securities representing 50% or more of
the voting power of the Bank, or (iv) a tender or exchange offer to acquire
securities representing 50% or more of the voting power of, the Bank.

 

(c)                                  With respect to any such Transaction and
with respect to any such New Portfolio that is not a Specified Portfolio, the
Bank and Elavon shall, through compliance with the terms of this Article VI, use
commercially reasonable efforts to mutually negotiate and agree upon a
transaction pursuant to which Elavon shall, subject to the terms of this
Article VI, purchase such New Portfolio upon mutually-agreed terms and
conditions.

 

(d)                                 The Bank shall notify Elavon of the
execution by it or any other Parent Entity of any agreement or entry into any
arrangement that, if consummated, would result in a New Portfolio (the “New
Portfolio Notice,” which shall affirmatively specify whether the New Portfolio
is a Specified Portfolio).  The Bank shall give such New

 

19

--------------------------------------------------------------------------------


 

Portfolio Notice as soon as circumstances and applicable law allow, which the
parties contemplate would in no event be later than promptly following the first
public announcement of any such agreement.  To the extent the New Portfolio is a
Specified Portfolio, the provisions of Section 6.2 shall not apply; rather, the
provisions of Section 6.3 shall apply.

 

6.2                                 New Portfolios that are Not Specified
Portfolios.

 

(a)                                  Elavon, in cooperation with the Bank, shall
promptly take commercially reasonable efforts to value the New Portfolio and to
plan the process by which such New Portfolio, if purchased by Elavon as herein
permitted, would be converted to Elavon’s systems and otherwise integrated into
Elavon’s operations.  Elavon and the Bank shall concurrently undertake exclusive
negotiations, with respect to the value of the New Portfolio, the consideration
proposed to be paid for the New Portfolio, and the proposed timing of such New
Portfolio purchase by Elavon. This period of exclusive negotiation shall end not
sooner than one hundred eighty (180) days following the consummation of the
Transaction that triggers the New Portfolio Notice (or, if later, and with
respect to Transactions involving a “Conflicting Processor Agreement,” as
defined below, one hundred eighty (180) days following the notice of termination
or expiration of such Conflicting Processor Agreement) (the “Exclusive
Period”).  During the Exclusive Period, the Bank and Elavon shall use
commercially reasonable efforts to negotiate in good faith a mutually-agreed
sales price and other terms and conditions for the purchase by Elavon of such
New Portfolio, evidenced by a definitive purchase agreement setting forth final
terms of such purchase (a “Definitive Purchase Agreement”).  During the
Exclusive Period, the Bank and Elavon shall also consider, among other things,
whether the Bank would be obligated to make any material payments to terminate
any agreements with any existing Merchant Services processor (a “Conflicting
Processor Agreement”) for such New Portfolio.

 

(b)                                 In the event that the New Portfolio is bound
or otherwise encumbered by a Conflicting Processor Agreement, the Bank shall
terminate such Conflicting Processor Agreement or, if termination is not
allowed, allow such Conflicting Processor Agreement to naturally expire without
renewal (including but not limited to providing notice of non-renewal), in each
instance as soon as is reasonably possible so as to allow the negotiated
purchase of the New Portfolio by Elavon as herein contemplated to occur.  If
such Conflicting Processor Agreement includes termination fees, liquidated
damages, or other penalties (collectively, “Termination Fees”), Elavon shall
have the option of agreeing to pay all of such Termination Fees, thereby
requiring the Bank to affirmatively terminate such Conflicting Processor
Agreement as soon as practicable following consummation of the transaction
contemplated by the Definitive Purchase Agreement.  However, if Elavon does not
agree to pay all such Termination Fees, the New Portfolio may continue to
receive Merchant Services from such provider under such Conflicting Processor
Agreement until the earliest termination or natural expiration without renewal
(including but not limited to providing notice of non-renewal) of such
Conflicting Processor Agreement as herein contemplated, whereupon this
Section 6.2 shall continue to be applicable to such New Portfolio.

 

20

--------------------------------------------------------------------------------


 

(c)                                  If Elavon and the Bank, after good faith
exclusive negotiations as described herein, within the time period described
herein, and otherwise in compliance with the procedures described herein, are
unable to agree upon the terms of, and enter into, a Definitive Purchase
Agreement with respect to a New Portfolio, then the Bank shall have no more than
one hundred eighty (180) days (the “Alternative Sale Period”) in which to sell
such New Portfolio to an independent, unrelated and unaffiliated third party
pursuant to a bidding and sales process, provided that such sales price shall
not be less than the fair market value of such New Portfolio, as established by
an independent third party appraiser recognized and skilled in valuing
businesses engaged in the Merchant Services business.

 

(d)                                 If, after compliance with this Article VI,
the Bank does not consummate the sale of the New Portfolio within the
Alternative Sale Period as herein contemplated, the Bank may operate such New
Portfolio within the ordinary course of business and such operation in and of
itself shall not be deemed in breach of Article II hereof or Section 2.2 of the
Non-Competition Agreement; provided, however, that the provisions of Sections
2.1 and 2.3 of the Non-Competition Agreement shall continue to apply to the
Bank.  Further, to the extent the Bank later elects to sell, assign or transfer
the New Portfolio, the provisions of this Section 6.2 shall once again apply to
such sale.

 

6.3                                 Specified Portfolios.  Each Specified
Portfolio shall be subject to the provisions of Section 6.4(b) hereof.  Further,
to the extent the Bank or the Specified Third Party elects to sell, assign or
transfer such Specified Portfolio pursuant to a bidding process, then Elavon
shall be entitled to participate in such bidding process and Elavon, and any
offer it shall make, shall be given equal consideration therein.

 

6.4                                 No Violation of the Non-Competition
Agreement.

 

(a)                                  Non-Specified Portfolios.  With respect
solely to any applicable New Portfolio that is not a Specified Portfolio, and
for so long as the Bank complies with the provisions of this Article VI, the
operation in the ordinary course of business of the Merchant Services business
by the Bank relating solely to such New Portfolio shall not in and of itself be
deemed in breach of Article II hereof or Section 2.2 of the Non-Competition
Agreement.

 

(b)                                 Specified Portfolios.  With respect solely
to a Specified Portfolio, the Bank or the Specified Third Party, as the case may
be, may in its sole discretion elect to continue to operate the Merchant
Services business relating solely to such Specified Portfolio in the ordinary
course of business, so long as such operation is not under or in connection with
the Bank’s branches, name or brand (or otherwise in violation of Section 2.3 of
the Non-Competition Agreement) and does not materially interfere with the
benefit of the bargain received by Elavon hereunder, and such acts shall not be
deemed a breach of Article II hereof or of Section 2.2 or 2.3 of the
Non-Competition Agreement; provided, however, that at such time, if ever, as the
Bank or the Specified Third Party, as the case may be, elects to sell, assign or
transfer, or solicit, consider, or entertain offers to sell, assign or transfer,
the Specified Portfolio or the Merchant Services relating thereto, or otherwise
elects to discontinue its operation of the Merchant Services business relating
to

 

21

--------------------------------------------------------------------------------


 

such Specified Portfolio, then it shall promptly give Elavon notice of such
decision, whereupon the provisions of Section 6.3 shall apply to such Specified
Portfolio.

 

ARTICLE VII

 

INDEMNIFICATION

 

7.1                                 Indemnification by Parent and the Bank. 
Parent and the Bank shall jointly and severally indemnify, defend, and hold
harmless Elavon, its affiliates, their respective successors and assigns, and
their respective officers, directors, employees, consultants, agents and
representatives from any liability, damage, diminution in value, loss, cost,
claim or expense, including reasonable attorneys’ and accountants’ fees and
expenses that result from or arise out of:  (i) the breach or inaccuracy of any
of the Bank’s or Parent’s representations or warranties in this Agreement;
(ii) the breach of any of the Bank’s or Parent’s covenants or agreements in this
Agreement or the Non-Competition Agreement; (iii) any violations of law or
governmental rules or regulations, or Payment Network Regulations by the Bank or
Parent in performing their respective obligations in connection with this
Agreement; (iv) the [CONFIDENTIAL TREATMENT REQUESTED] Agreements, the 
[CONFIDENTIAL TREATMENT REQUESTED] Merchants (but only to the extent arising out
of or related to the [CONFIDENTIAL TREATMENT REQUESTED]  Agreements or an act or
omission by the Bank or Parent relating thereto), or any obligation, claim or
other action arising out of or relating to the [CONFIDENTIAL TREATMENT
REQUESTED]  Agreements or the  [CONFIDENTIAL TREATMENT REQUESTED] Merchants (but
only to the extent arising out of or related to the [CONFIDENTIAL TREATMENT
REQUESTED]  Agreements or an act or omission by the Bank or Parent relating
thereto), including without limitation, any claims for chargebacks, assessments,
interchange fees, transaction fees, fines, penalties or other fees or charges;
(v) any act by the California Department of Financial Institutions, FDIC or
other governmental entity, including without limitation, the appointment of the
California Department of Financial Institutions, FDIC or any other governmental
entity as conservator or receiver of the Bank.

 

7.2                                 Indemnification by Elavon.  Elavon shall
indemnify, defend, and hold harmless Parent, the Bank, their affiliates, their
respective successors and assigns, and their respective officers, directors,
employees, consultants, agents and representatives from any liability, damage, 
diminution in value, loss, cost, claim or expense, including reasonable
attorneys’ and accountants’ fees and expenses that result from or arise out of: 
(i) the breach or inaccuracy of any of Elavon’s representations or warranties in
this Agreement; (ii) the breach of any of Elavon’s covenants or agreements in
this Agreement or the Non-Competition Agreement; or (iii) any violations of law
or governmental rules or regulations, or Payment Network Regulations by Elavon
in performing its obligations in connection with this Agreement.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1                                 Expenses.  Except as otherwise specifically
provided in this Agreement, each party shall pay its own costs and expenses in
connection with this Agreement and the

 

22

--------------------------------------------------------------------------------


 

transactions contemplated hereby, including all attorneys’ fees, accounting fees
and other costs and expenses.

 

8.2                                 Notices and Payments.  Except as otherwise
specified herein, all notices, demands and other communications hereunder shall
be in writing and shall be delivered (i) in person, (ii) by United States mail,
certified or registered, with return receipt requested, or (iii) by national
overnight courier service, as follows:

 

If to the Bank or Parent, to:

 

Monterey County Bank
601 Munras Avenue
Monterey, California 93940
Attention:  Charles Chrietzberg

 

 

 

with a copy to:
(which shall not constitute notice)

 

Siavage Law Group, LLC
1360 Peachtree Street, Suite 1050
Atlanta, GA 30309
Attention:  Marc D’Annunzio

 

 

 

If to Elavon, to:

 

Elavon, Inc.
One Concourse Parkway, Suite 300
Atlanta, Georgia 30328

 

 

Attention:

Mindy M. Doster, Esq

 

 

 

General Counsel

 

 

 

with a copy (which shall not constitute notice) to:

 

Elavon, Inc.
One Concourse Parkway, Suite 300
Atlanta, Georgia 30328

 

 

Attention:

Edward M. O’Hare

 

 

 

Senior Vice President

 

 

 

with a copy to:
(which shall not constitute notice)

 

McKenna Long & Aldridge LLP
SunTrust Plaza, Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attention:  Anthony M. Balloon, Esq.

 

The persons or addresses to which mailings or deliveries shall be made may be
changed from time to time by notice given pursuant to the provisions of this
Section 8.2.  Any notice, demand or other communication given pursuant to the
provisions of this Section 8.2 shall be deemed to have been given on the date
actually delivered against proof of receipt therefor.

 

8.3                                 Third-Party Beneficiaries.  The parties to
this Agreement do not intend this Agreement to benefit or create any right or
cause of action in or on behalf of any Person other than Parent, the Bank,
Elavon and the Member.

 

8.4                                 Independent Contractors.  Nothing contained
in this Agreement shall be construed as creating or constituting a partnership,
joint venture or agency among the parties to

 

23

--------------------------------------------------------------------------------


 

this Agreement.  Rather, the parties shall be deemed independent contractors
with respect to each other for all purposes.

 

8.5                                 Successors and Assigns.  All terms and
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Subject always to Sections 2.9 and 2.10 hereof, this Agreement and the
rights, privileges, duties and obligations of the parties hereto may not be
assigned or delegated by any party without the prior written consent of the
other party; provided, however, that such consent shall not be required (a) for
the assignment by any party of its rights and privileges hereunder to a Person
controlling, controlled by or under common control with such party (it being
understood that no such assignment shall relieve the assigning party of its
duties or obligations hereunder), or (b) for the assignment and delegation by
any party of its rights, privileges, duties and obligations hereunder to any
Person into or with which the assigning party shall merge or consolidate or to
which the assigning party shall sell all or substantially all of its assets,
provided that upon request of the non-assigning party the assignee shall
formally agree in writing to assume all the rights and obligations of the
assigning party created hereby.

 

8.6                                 Amendments and Waivers.  This Agreement, any
of the instruments referred to herein and any of the provisions hereof or
thereof shall not be amended, modified or waived in any fashion except by an
instrument in writing signed by the parties hereto.  The waiver by a party of
any breach of this Agreement by another party shall not operate or be construed
as the waiver of the same or another breach on a subsequent occasion, nor shall
any delay in exercising any right, power or privilege hereunder constitute a
waiver thereof.

 

8.7                                 Severability of Provisions.  If any
provision of this Agreement, or the application of any such provision to any
Person or circumstance, is invalid or unenforceable, the remainder of this
Agreement, or the application of such provision to Persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected by such invalidity or unenforceability.

 

8.8                                 Counterparts; Delivery.  This Agreement may
be executed in any number of counterparts, all of which taken together shall
constitute one instrument.  The parties acknowledge that delivery of executed
counterparts of this Agreement may be effected by a facsimile transmission or
other comparable means, with an original document to be delivered promptly
thereafter via overnight courier.

 

8.9                                 Governing Law.  This Agreement is made and
entered into under the laws of the State of Georgia, and the laws of that State
applicable to agreements made and to be performed entirely thereunder (without
giving effect to the principles of conflicts of laws thereof) shall govern the
validity and interpretation hereof and the performance by the parties hereto of
their respective duties and obligations hereunder.

 

8.10                           Section Headings.  The headings of Sections
contained in this Agreement are for convenience of reference only and do not
form a part of this Agreement.

 

8.11                           Entire Agreement.  The making, execution and
delivery of this Agreement by the parties hereto have been induced by no
representations, statements, warranties or agreements

 

24

--------------------------------------------------------------------------------


 

other than those expressed herein and in the Purchase Agreement.  This
Agreement, the Purchase Agreement, the Non-Competition Agreement and the other
written instruments specifically referred to herein and therein, embody the
entire understanding of the parties and supersede in their entirety all prior
communication, correspondence, and instruments, and there are no further or
other agreements or understandings, written or oral, in effect between the
parties relating to the subject matter hereof.

 

8.12                           Publicity.  The timing and content of any and all
public statements, announcements or other publicity concerning the transactions
contemplated herein shall be mutually agreed upon by Parent and Elavon, which
agreement shall not be unreasonably withheld.

 

8.13                           Dispute Resolution.  With the exception of an
action to enforce the covenants of Sections 2.4 and 2.8 hereof, which may be
brought in any court of competent jurisdiction, any controversy, dispute or
claim arising out of, or in connection with, this Agreement must be settled by
final and binding arbitration to be held in Atlanta, Georgia in accordance with
the then current Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) as may be amended from time to time (the “AAA Rules”). 
Judgment upon an award rendered by the arbitrators may be entered in any court: 
(i) having jurisdiction thereof; (ii) having jurisdiction over the party against
whom enforcement thereof is sought; or (iii) having jurisdiction over such
party’s assets.  The award shall be rendered by a panel of three
(3) arbitrators, who shall be selected in accordance with the AAA Rules.

 

8.14                           Force Majeure.  Notwithstanding any provision to
the contrary contained herein, no party hereto shall have any liability to any
other party hereto for any failure or deficiency in performance of obligations
hereunder occurring by reason of force majeure, meaning factors reasonably
beyond the control of the party obligated to perform, including war, conditions
or events of nature, civil disturbances, work stoppages, failures of telephone
lines and equipment, power failures or fires.

 

8.15                           Survival.  The provisions of Sections 2.4, 2.8,
5.4 and Articles VII and VIII shall survive the termination of this Agreement.

 

(Signatures on next page)

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Marketing and Sales Alliance Agreement as of the date first written above.

 

 

“Bank”:

 

 

 

 

 

MONTEREY COUNTY BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

“Parent”:

 

 

 

 

 

NORTHERN CALIFORNIA BANCORP, INC.

 

(solely as to Section 4.2 and Articles II, VI, VII and VIII hereof)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

“Elavon”:

 

 

 

 

 

ELAVON, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

26

--------------------------------------------------------------------------------


 

Schedule 2.5

 

Licensed Marks

 

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 2.12

 

Service Levels

 

Quality
Measurement

 

Service Level

 

 

 

 

 

 

 

Underwriting and Merchant Setup

 

Small Volume Applications (<$150,000 in merchant exposure)

 

 

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] of applications received by [CONFIDENTIAL
TREATMENT REQUESTED] will be decisioned [CONFIDENTIAL TREATMENT REQUESTED]*

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] of applications received will be decisioned
with [CONFIDENTIAL TREATMENT REQUESTED] *

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

Large Volume Applications ($150,000 or greater in merchant exposure)

 

 

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] of applications received will be decisioned
within [CONFIDENTIAL TREATMENT REQUESTED]*

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] of applications received will be decisioned
within [CONFIDENTIAL TREATMENT REQUESTED]*

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

Response to a Bank Referral Lead

 

 

 

 

 

 

 

 

 

Contact Merchant Referral within [CONFIDENTIAL TREATMENT REQUESTED] of referral
notification

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

Deployment

 

New Merchant Shipments

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] of shipments will arrive [CONFIDENTIAL
TREATMENT REQUESTED] (approval decision must be reached by 3PM EST) **

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] Of shipments will arrive [CONFIDENTIAL
TREATMENT REQUESTED] (approval decision be reached by 3PM EST) **

 

[CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

 

 

 

 

TREATMENT REQUESTED]

 

 

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

Existing Merchant Shipments

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] of swaps will arrive with [CONFIDENTIAL
TREATMENT REQUESTED] (request must be received by 3PM all time zones) **

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] of material and supply orders will arrive
within [CONFIDENTIAL TREATMENT REQUESTED] (request must be received by 3PM EST)
**

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] of material and supply orders will arrive
within [CONFIDENTIAL TREATMENT REQUESTED] (request must be received by 3PM EST)
**

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

Customer Service

 

Merchant Change

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] of merchant change requests will be completed
within published timeframes

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

Voice Authorization

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

Service Level of [CONFIDENTIAL TREATMENT REQUESTED] of calls answered within
[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT

 

--------------------------------------------------------------------------------


 

 

 

 

 

REQUESTED]

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUSTED] abandon rate

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

Customer Service

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

Service Level of [CONFIDENTIAL TREATMENT REQUESTED] of calls answered within
[CONFIDENTIAL TREATMENT REQUESTED] ***

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] abandon rate

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

Premier Customer Service — Denver

 

 

 

 

 

 

 

 

 

Service Level of [CONFIDENTIAL TREATMENT REQUESTED] of calls answered within
[CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED] abandon rate

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

Merchant Statements

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

Mailed no later than by [CONFIDENTIAL TREATMENT REQUESTED]

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

--------------------------------------------------------------------------------

 

 

* Excludes applications that go into a pending status

 

 

 

 

** Excludes shipping carrier constraints

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------